 

Exhibit 10.19

 

EXECUTION

 

LOAN AND SECURITY AGREEMENT

 

by and between

 

MORIAH EDUCATION MANAGEMENT LLC

 

as Lender,

 

and

 

GREENWOOD HALL, INC.,

 

and

 

PCS LINK, INC.

 

jointly and severally,

 

as Borrower

 

Dated: October __, 2016

 

 

 

 

EXECUTION

 

LOAN AND SECURITY AGREEMENT

 

LOAN AND SECURITY AGREEMENT, dated as of October 14, 2016, by and among
GREENWOOD HALL, INC., a Nevada corporation with a principal place of business at
12424 Wilshire Boulevard, Suite 1030, Los Angeles, CA 90025 (“Greenwood”), PCS
LINK, INC., a California corporation with a principal place of business at 12424
Wilshire Boulevard, Suite 1030, Los Angeles, CA 90025 (“PCS” and, together with
Greenwood, jointly and severally, “Borrower”), and MORIAH EDUCATION MANAGEMENT
LLC, a Delaware limited liability company with offices at 1 University Plaza,
Hackensack, NJ 07601 (together with its successors and assigns, the “Lender”).

 

RECITALS:

 

WHEREAS, Borrower desires to enter into a secured revolving loan credit facility
with Lender; and

 

WHEREAS, Lender is willing to establish such credit facility on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained and other good and valuable consideration, Lender
and Borrower mutually covenant, warrant and agree as follows:

 

SECTION 1. DEFINITIONS AND RULES OF INTERPRETATION AND CONSTRUCTION

 

Specific Terms Defined. Capitalized terms used herein and not otherwise defined
have the following meanings:

 

1.1           “Account Debtor” or “account debtor” has the meaning ascribed to
such term in the UCC.

 

1.2           “Accounts” or “accounts” means “accounts” as defined in the UCC,
and, in addition, any and all obligations of any kind at any time due and/or
owing to Borrower, whether now existing or hereafter arising, and all rights of
Borrower to receive payment or any other consideration including, without
limitation, pursuant to invoices, contract rights, leases, accounts receivable,
general intangibles, choses-in-action, notes, drafts, acceptances, instruments
and all other debts, obligations and liabilities in whatever form owing to
Borrower from any Person, including, without limitation, all of Borrower’s
rights to receive payments for goods sold (whether delivered, undelivered, in
transit or returned) or assets leased or services rendered, which may be
represented thereby, or with respect thereto, and all property pledged as
collateral security for any of the foregoing, and all rights as an unpaid vendor
(including stoppage in transit, replevin or reclamation), and all additional
amounts due from any Account Debtor, whether or not invoiced, together with all
Proceeds and products of any and all of the foregoing.

 

1.3           “Advance” has the meaning as set forth in Section 2.1(b) hereof.

 

 

 

 

1.4           “Affiliate” means, with respect to any Person, (a) any other
Person that, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including any Subsidiary, or (b) any other
Person who is a director, manager or officer (i) of such Person, (ii) of any
Subsidiary of such Person or (iii) of any Person described in clause (a) above.
For the purposes of this definition, control of a Person means the power (direct
or indirect) to direct or cause the direction of the management or the policies
of such Person, whether through the ownership of any voting securities, by
contract or otherwise.

 

1.5           “Agreement” means this Loan and Security Agreement (including all
Exhibits annexed hereto and the Borrower’s Disclosure Schedule) as originally
executed or, if amended, modified, supplemented, renewed, extended or replaced
from time to time, as so amended, modified, supplemented, renewed, extended or
replaced.

 

1.6           “Availability” means, as of any date of determination, the lesser
of (i) the Borrowing Base (as set forth in the most recently delivered Borrowing
Certificate), and (ii) Three Million Five Hundred Thousand Dollars
($3,500,000.00).

 

1.7           “Balance Sheet Date” means May 31, 2016.

 

1.8           “Borrower” has the meaning set forth in the introductory paragraph
hereof.

 

1.9           “Borrower’s Disclosure Schedule” means the disclosure schedule
prepared by Borrower that is being delivered to Lender concurrently herewith.

 

1.10         “Borrower’s Premises” means the properties leased by the Borrower
located at12424 Wilshire Blvd, Suite 1030, Los Angeles, CA 90025, 2504 Kent
Street, Bryan, TX 77802 and 2550 West Union Hills Drive, Suite 201, Phoenix, AZ
85027.

 

1.11         “Borrowing Base” shall be calculated at any time as the product of
the following: (a) revenues scheduled to be generated to Borrower within three
hundred sixty five (365) days from the date of the determination of the
Borrowing Base under the terms of Recurring Revenue Contracts deemed
satisfactory to Lender in Lender’s sole and absolute discretion, multiplied by
(b) forty percent (40%).

 

1.12         “Borrowing Certificate” has the meaning as set forth in Section
2.1(f) hereof.

 

1.13         “Business” means the provision of education management services to
university-level educational institutions.

 

1.14         “Business Day” means any day other than a Saturday, Sunday or any
other day on which banks located in the State of New York are authorized or
required to close under applicable banking laws.

 

1.15         “Change of Control” has the meaning as set forth in Section 10.1
hereof.

 

1.16         “Chattel Paper” has the meaning ascribed to such term in the UCC.

 

1.17         “Closing Date” means the date of this Agreement.

 

1.18         “Closing Fee” has the meaning as set forth in Section 3.2 hereof.

 

 2

 

 

1.19         “Collateral” has the meaning as set forth in Section 5.1 hereof.

 

1.20         “Collection Account” has the meaning set forth in Section 2.1(g)
hereof.

 

1.21         “Collection Days” means a period equal to the greater of (i) two
(2) Business Days after the deposit of Collections into the Collection Account,
or (ii) such longer period as may be required by the financial institution with
whom the Collection Account is maintained, in either event for which interest
may be charged on the aggregate amount of such deposits at the Interest Rate or,
if applicable, the Default Interest Rate.

 

1.22         “Collections” means with respect to any Account, all cash
collections on such Account.

 

1.23         “Commercial Tort Claims” has the meaning ascribed to such term in
the UCC.

 

1.24         “Default Interest Rate” has the meaning set forth in Section
3.1(b).

 

1.25         “Deposit Accounts” has the meaning ascribed to such term in the
UCC.

 

1.26         “Document” or “document” has the meaning ascribed to such term in
the UCC.

 

1.27         “Domain Name, URL and IP Address Assignment” means the Domain Name,
URL and IP Address Assignment in form and substance acceptable to Lender as
originally executed or, if amended, modified, supplemented, renewed, extended or
replaced from time to time, as so amended, modified, supplemented, renewed,
extended or replaced.

 

1.28         “EBITDA” means, for any period with respect to the Borrower,
earnings before deduction for interest charges, taxes, depreciation and
amortization and other non-cash charges, and excluding stock-based compensation
and charges.

 

1.29         “Electronic Chattel Paper” has the meaning ascribed to such term in
the UCC.

 

1.30         “Environment” means all air, surface water, groundwater or land,
including, without limitation, land surface or subsurface, including, without
limitation, all fish, wildlife, biota and all other natural resources.

 

1.31         “Environmental Law” or “Environmental Laws” means all federal,
state and local laws, statutes, ordinances and regulations now or hereafter in
effect, and in each case as amended or supplemented from time to time, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation).

 

1.32         “Environmental Liabilities and Costs” means, as to any Person, all
liabilities, obligations, responsibilities, remedial actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute, including any Environmental Law,
permit, order or agreement with any Governmental Authority or other Person, and
which arise from any environmental, health or safety conditions, or a Release or
conditions that are reasonably likely to result in a Release, and result from
the past, present or future operations of such Person or any of its Affiliates.

 

 3

 

 

1.33         “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

 

1.34         “ERISA” means the Employee Retirement Income Security Act of 1974,
as the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

 

1.35         “Equipment” means “equipment”, as such term is defined in the UCC,
now owned or hereafter acquired by Borrower, wherever located, and shall
include, without limitation, the machinery and equipment set forth on Section
5.4(j) of the Borrower’s Disclosure Schedule and all other equipment, machinery,
furniture, Fixtures, computer equipment, telephone equipment, molds, tools,
dies, partitions, tooling, transportation equipment, all other tangible assets
used in connection with the manufacture, sale or lease of goods or rendition of
services, and Borrower’s interests in any leased equipment, and all repairs,
modifications, alterations, additions, controls and operating accessories
thereof or thereto, and all substitutions and replacements therefor.

 

1.36         “Equity Interests” means, with respect to any Person, any and all
shares, rights to purchase, options, warrants, general, limited or limited
liability partnership interests, membership interests, units, participations or
other equivalents of or interest in (regardless of how designated) equity of
such Person, whether voting or nonvoting, including common stock, preferred
stock, convertible securities or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
SEC (or any successor thereto) under the 1934 Act).

 

1.37         “Event of Default” means the occurrence or existence of any event
or condition described in Section 11 of this Agreement.

 

1.38         “Existing Insurance Policies” has the meaning set forth in Section
5.4(q) hereof.

 

1.39         “Financial Statements” has the meaning as set forth in Section 8.9
hereof.

 

1.40         “Financing Statements” means the Uniform Commercial Code UCC-1
Financing Statements and Uniform Commercial Code UCC Financing Statement
Amendments to be filed with applicable Governmental Authorities of each State or
Commonwealth or political subdivisions thereof pursuant to which Lender shall
perfect its security interest in the Collateral.

 

1.41         “Fiscal Year” means the twelve (12) month period ending on August
31.

 

1.42         “Fixtures” has the meaning ascribed to such term in the UCC.

 

1.43         “GAAP” means generally accepted accounting principles in effect in
the United States of America at the time of any determination, and which are
applied on a consistent basis. All accounting terms used in this Agreement which
are not expressly defined in this Agreement shall have the meanings given to
those terms by GAAP, unless the context of this Agreement otherwise requires.

 

 4

 

 

1.44         “General Intangibles” has the meaning ascribed to such term in the
UCC.

 

1.45         “Goods” has the meaning ascribed to such term in the UCC.

 

1.46         “Governmental Authority” or “Governmental Authorities” means any
federal, state, county or municipal governmental agency, court, tribunal,
department, instrumentality, board, commission, officer, official or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including, without limitation, the
FDA.

 

1.47         “Guarantee means the Guarantee of the Guarantor as originally
executed or, if amended, modified, supplemented, renewed, extended or replaced
from time to time, as so amended, modified, supplemented, renewed, extended or
replaced.

 

1.48         “Guarantor” means John Robert Hall, an individual.

 

1.49         “Hazardous Substances” means (a) substances that are defined or
listed in, or otherwise classified pursuant to, any applicable laws or
regulations as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances,” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity,” (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

1.50         “Indebtedness” means, with respect to any Person, all of the
obligations of such Person which, in accordance with GAAP, should be classified
upon such Person’s balance sheet as liabilities, or to which reference should be
made by footnotes thereto, including without limitation, with respect to
Borrower, in any event and whether or not so classified, including the
following:

 

(a)          all debt and similar monetary obligations of a Person, whether
direct or indirect;

 

(b)          all obligations of a Person arising or incurred under or in respect
of any guaranties (whether direct or indirect) of such Person with respect to
the Indebtedness of any other Person; and

 

(c)          all obligations of a Person arising or incurred under or in respect
of any Lien upon or in any property owned by Borrower that secures Indebtedness
of another Person, even though such Person has not assumed or become liable for
the payment of such indebtedness.

 

1.51         “Instruments” has the meaning ascribed to such term in the UCC.

 

 5

 

 

1.52         “Intellectual Property” means all of the following intellectual
property used in the conduct of Borrower’s Business: (a) inventions, processes,
techniques, discoveries, developments and related improvements, whether or not
patentable; (b) United States patents, patent applications, divisionals,
continuations, reissues, renewals, registrations, confirmations,
re-examinations, extensions and any provisional applications, of any such
patents or patent applications, and any foreign or international equivalent of
any of the foregoing; (c) unregistered , United States registered or pending
trademark, trade dress, service mark, service name, trade name, brand name,
logo, domain name, or business symbol and any foreign or international
equivalent of any of the foregoing; (d) work specifications, software (including
object and source code listing) and artwork; (e) technical, scientific and other
know-how and information, trade secrets, methods, processes, practices,
formulas, designs, assembly procedures, specifications owned or used by
Borrower; (f) copyrights; (g) work for hire; (h) customer and mailing lists; (i)
any and all rights of the Borrower to its trade names, including, without
limitation, the names “Greenwood Hall” and “Greenwood & Hall” or any derivations
thereof, and Borrower’s entire customer list and database and all assets used or
useful by Borrower in the conduct of its Business over the internet or in any
electronic medium, including any websites, URLs or domain names owned by
Borrower; and (j) all goodwill associated with the items described in clauses
(a) through (i).

 

1.53         “Interest Rate” means the Revolver Interest Rate.

 

1.54         “Inventory” has the meaning ascribed to such term in the UCC, now
owned or hereafter acquired by Borrower, wherever located.

 

1.55         “Investment Property” has the meaning ascribed to such term in the
UCC.

 

1.56         [INTENTIONALLY OMITTED]

 

1.57         “Lender” has the meaning set forth in the introductory paragraph
hereof.

 

1.58         “Letter-of-Credit Rights” means “letter-of-credit rights” as such
term is defined in the UCC, including rights to payment or performance under a
letter of credit, whether or not the beneficiary thereof has demanded or is
entitled to demand payment or performance.

 

1.59         “Lien” or “lien” means any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment, lien (statutory or other,
including, without limitation, liens imposed by any Governmental Authority),
claim, charge or other encumbrance of any kind or nature whatsoever (including,
without limitation, pursuant to any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the UCC or
comparable law of any jurisdiction to evidence any of the foregoing) on personal
or real property or fixtures.

 

1.60         “Loans” means the aggregate principal amounts advanced to, made
available to, or paid for the benefit of, Borrower as set forth in this
Agreement and the other Loan Documents.

 

1.61         “Loan Documents” means this Agreement, the Revolving Loan Note, the
Guarantee, the Subordination Agreements, the Patent and Trademark Security
Agreement, the Stock Pledge Agreement, the Lockbox Agreement, the Warrants and
any and all other agreements, notes, documents, mortgages, financing statements,
guaranties, intercreditor agreements, subordination agreements, certificates and
such other documents and instruments executed and/or delivered at any time by
Borrower or any other Person to Lender pursuant to and in connection with the
Loans and this Agreement, as the same may be amended, modified, supplemented,
renewed or extended from time to time.

 

 6

 

 

1.62         “Lockbox” shall have the meaning assigned to such term in the
Lockbox Agreement.

 

1.63         “Lockbox Agent” means the person serving from time to time as the
Lockbox Agent under the Lockbox Agreement.

 

1.64         “Lockbox Agreement” means that certain Lockbox Agreement dated as
of the date hereof, among Lender, the Borrower and the Lockbox Agent.

 

1.65         “LTM EBITDA” of Borrower means, as of any date of measurement,
Borrower’s consolidated EBITDA for the prior twelve (12) consecutive whole
calendar months ending on the last day of the whole calendar month preceding
such date of measurement, as certified by a Responsible Officer of Borrower.

 

1.66         “Material Adverse Effect” means a material adverse effect on
(a) the Business, assets, liabilities, financial condition, results of
operations or business prospects of any Borrower, (b) the ability of any
Borrower or any Guarantor to perform its obligations under any Loan Document to
which it is a party, (c) the value of the Collateral or the rights of Lender
therein, (d) the validity or enforceability of any of the Loan Documents,
(e) the rights and remedies of Lender under any of such Loan Documents, or
(f) the timely payment of the principal of or interest on the Loans or other
amounts payable in connection therewith. All determinations of materiality shall
be made by the Lender in its sole and absolute judgment.

 

1.67         “Material Contract” means any contract or other arrangement
(including Loan Documents), including, without limitation, the Recurring Revenue
Contracts, whether written or oral, to which Borrower is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could have a Material Adverse Effect or could result in a liability to Borrower
in excess of $130,000.

 

1.68         “Maturity Date” means the earlier of (i) October 14, 2018 and (ii)
the date Lender may exercise any of its remedies pursuant to the terms hereof.

 

1.69         “Maximum Credit” shall mean, subject to Availability, Three Million
Five Hundred Thousand Dollars ($3,500,000) as of the date hereof, which Maximum
Credit shall automatically be reduced by $29,166.67 per month, commencing April
1, 2017.

 

1.70         “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

1.71         “Obligations” means all obligations, liabilities and indebtedness
of every kind, nature and description owing by Borrower to Lender pursuant to
the Loan Documents, including, without limitation, principal, interest,
repurchase obligations (including the Put Option), charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, whether now existing or hereafter arising, whether arising before,
during or after the Term or after the commencement of any case with respect to
Borrower under the United States Bankruptcy Code or any similar statute
(including, without limitation, the payment of interest and other amounts which
would accrue and become due but for the commencement of such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, secured or unsecured.

 

 7

 

 

1.72         “Organizational Documents” means, in the case of a corporation, its
Articles of Incorporation, Certificate of Incorporation and By-Laws; in the case
of a general partnership, its Articles of Partnership and any partnership
agreement; in the case of a limited partnership, its Articles of Limited
Partnership and any partnership agreement; in the case of a limited liability
company, its Articles of Organization and Operating Agreement or Regulations, if
any; in the case of a limited liability partnership, its Articles of Limited
Liability Partnership; or alternatively, in each case, the legal equivalent
thereof in the jurisdiction of its organization, together with all other
formation or governing documents, schedules, exhibits, amendments, addendums,
modifications, replacements, additions, or restatements of the foregoing, which
are in effect.

 

1.73         “Overadvance” has the meaning as set forth in Section 2.1(d)
hereof.

 

1.74         “Patent and Trademark Security Agreement” means the Patent and
Trademark Security Agreement as originally executed or, if amended, modified,
supplemented, renewed, extended or replaced from time to time, as so amended,
modified, supplemented, renewed, extended or replaced, and all documents
executed in connection with the Patent and Trademark Security Agreement.

 

1.75         “Payment Intangibles” has the meaning ascribed to such term in the
UCC.

 

1.76         “Permitted Actions” means any or all of the following with respect
to the Collateral: inspect; assemble; appraise; display, sever; remove;
maintain; use or operate; prepare for sale or lease; process or repair; and/or
lease, transfer and/or sell any or all of the Collateral by private sale or
public disposition from any of the locations where any Collateral may be
located.

 

1.77         “Permitted Encumbrances” means Liens granted to Lender or Lender’s
Affiliates.

 

1.78         “Permitted Indebtedness” means, except with respect to those
certain trade accounts payable listed in Section 9.3 of Borrower’s Disclosure
Schedule, (i) the unsecured Indebtedness consisting of accounts payable or trade
payables of the Borrower incurred in the ordinary course of Business and
repayable in accordance with customary trade practices, and (ii) Indebtedness
secured by Permitted Encumbrances.

 

1.79         “Person” or “person” means, as applicable, any individual, sole
proprietorship, partnership, corporation, limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any Governmental Authority.

 

1.80         “Proceeds” has the meaning ascribed to such term in the UCC and
shall also include, but not be limited to, (a) any and all proceeds of any and
all insurance policies (including, without limitation, life insurance, casualty
insurance, business interruption insurance and credit insurance), indemnity,
warranty or guaranty payable to Borrower from time to time with respect to any
of the Collateral or otherwise, (b) any and all payments (in any form
whatsoever) made or due and payable to Borrower from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any governmental body, authority, bureau or
agency or any other Person (whether or not acting under color of Governmental
Authority) and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

1.81         “Promissory Note” has the meaning ascribed to such term in the UCC.

 

 8

 

 

1.82         “Put Option” has the meaning set forth in the Seven-Year Warrant,
of even date herewith, issued by the Borrower to Lender, for the purchase of
8,125,000 shares of Borrower’s capital stock described therein.

 

1.83         “Recurring Revenue Contracts” means written contracts between
Borrower and unaffiliated third parties generating scheduled revenue streams to
Borrower described in detail therein in consideration for Borrower’s ongoing
rendition of services to such third parties, which contracts shall be utilized
in the determination of the Borrowing Base.

 

1.84         “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing of a
Hazardous Substance into the Environment.

 

1.85         “Reserves” means, as of any date of determination, such amounts as
Lender may from time to time establish and revise in good faith reducing the
amount of the Revolving Loan Commitment (a) to reflect events, conditions,
contingencies or risks which, as determined by Lender in good faith, do or may
materially and adversely affect either (i) the Collateral or any other property
which is security for the Obligations or its value, (ii) the assets, Business or
prospects of Borrower, (iii) the security interests and other rights of Lender
in the Collateral (including the enforceability, perfection and priority
thereof), or (iv) Borrower’s ability to perform its Obligations under the Loan
Documents; or (b) in respect of any state of facts which Lender determines in
good faith constitutes an Event of Default or may, with notice or passage of
time or both, constitute an Event of Default.

 

1.86         “Responsible Officer” means the Chief Executive Officer or Chief
Financial Officer of Greenwood.

 

1.87         “Revolver Interest Rate” has the meaning set forth in Section
3.1(a).

 

1.88         “Revolving Loan Commitment” means, at any given time, the
difference between (i) Availability and (ii) the sum of the Reserves plus
outstanding Obligations.

 

1.89         “Revolving Loan Note” means the “Secured Promissory Note (Revolving
Loans)” delivered by Borrower to Lender, of even date herewith, as may be
amended, restated, modified or supplemented from time to time .

 

1.90         “Revolving Loan Prepayment Fee” has the meaning set forth in
Section 4.2(c) hereof.

 

1.91         “Revolving Loans” has the meaning as set forth in Section 2.1(a)
hereof.

 

1.92         “SEC” means the United States Securities and Exchange Commission.

 

1.93         “SEC Reports” means all periodic and other reports filed by the
Borrower with the SEC pursuant to the 1934 Act prior to and after the Closing
Date and including the information and documents (other than exhibits)
incorporated therein by reference.

 

1.94         “Securities” has the meaning ascribed to such term in the UCC.

 

1.95         “Software” has the meaning ascribed to such term in the UCC.

 

 9

 

 

1.96         “Stock Pledge Agreement” mean the Stock Pledge Agreement between
Lender and Greenwood with respect to 100% of the capital stock of PCS, as
originally executed or, if amended, modified, supplemented, renewed, extended or
replaced from time to time, as so amended, modified, supplemented, renewed,
extended or replaced.

 

1.97         “Subordination Agreements” means the agreements, in form and
substance acceptable to Lender, between Lender and each of Colgan Financial
Group, Lincoln Park Capital, Redwood Fund LP and First Fire Global whereby each
such entity, among other matters, subordinates its Lien in the Collateral and
certain rights to payment to the Lien and rights of payment in favor of Lender.

 

1.98        “Subsidiary” means, as to any Person, a corporation, limited
liability company or other entity with respect to which more than fifty (50%)
percent of the outstanding Equity Interests of each class having voting power is
at the time owned by such Person or by one or more Subsidiaries of such Person
or by such Person.

 

1.99        “Tangible Chattel Paper” has the meaning ascribed to such term in
the UCC.

 

1.100      “Tax” has the meaning set forth in Section 8.12(c).

 

1.101      “Tax Deduction” has the meaning set forth in Section 8.12(c).

 

1.102      “Term” has the meaning set forth in Section 4.1.

 

1.103      “UCC” means the Uniform Commercial Code as presently enacted in New
York (or any successor legislation thereto), and as the same may be amended from
time to time, and the state counterparts thereof as may be enacted in such
states or jurisdictions where any of the Collateral is located or held.

 

1.104      “United States Bankruptcy Code” means Title 11 of the United States
Code, as the same may be amended from time to time, and any successor statute.

 

1.105      “Warrants” means (i) a Five-Year Warrant, of even date herewith,
issued by the Borrower to Lender, for the purchase of 8,125,000 shares of
Borrower’s capital stock described therein, at an exercise price of $0.14 per
share, and (ii) a Seven-Year Warrant, of even date herewith, issued by the
Borrower to Lender, for the purchase of 3,500,000 shares of Borrower’s capital
stock described therein, at an exercise price of $0.12 per share.

 

1.106      Rules of Interpretation and Construction. In this Agreement unless
the context otherwise requires:

 

(a)          All terms used herein which are defined in the UCC shall have the
meanings given therein unless otherwise defined in this Agreement;

 

(b)          Sections mentioned by number only are the respective Sections of
this Agreement as so numbered;

 

 10

 

 

(c)          Words importing a particular gender shall mean and include the
other gender and words importing the singular number mean and include the plural
number and vice versa;

 

(d)          Words importing persons shall mean and include firms, associations,
partnerships (including limited partnerships), societies, trusts, corporations,
limited liability companies or other legal entities, including public or
governmental bodies, as well as natural persons;

 

(e)          Each reference in this Agreement to a particular person shall be
deemed to include a reference to such person's successors and permitted assigns;

 

(f)           Any headings preceding the texts of any Section of this Agreement,
and any table of contents or marginal notes appended to copies hereof are
intended, solely for convenience of reference and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect;

 

(g)          If any clause, provision or section of this Agreement shall be
ruled invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any of the remaining
provisions thereof;

 

(h)          The terms “herein”, “hereunder”, “hereby”, “hereto”, and any
similar terms as used in this Agreement refer to this Agreement; the term
“heretofore” means before the date of execution of this Agreement; and the term
“hereafter” shall mean after the date of execution of this Agreement;

 

(i)           If any clause, provision or section of this Agreement shall be
determined to be apparently contrary to or conflicting with any other clause,
provision or section of this Agreement, then the clause, provision or section
containing the more specific provisions shall control and govern with respect to
such apparent conflict;

 

(j)           Unless otherwise specified, (i) all accounting terms used herein
or in any Loan Document shall be interpreted in accordance with GAAP, (ii) all
accounting determinations and computations hereunder or thereunder shall be made
in accordance with GAAP and (iii) all financial statements required to be
delivered hereunder or thereunder shall be prepared in accordance with GAAP;

 

(k)          An Event of Default that occurs shall exist or continue or be
continuing unless such Event of Default is waived by Lender or cured in
accordance with the terms of this Agreement;

 

(l)           The word “and” when used from time to time herein shall mean “or”
or “and/or” if such meaning is expansive of the rights or interests of Lender in
the given context.

 

(m)         All references herein and in the other Loan Documents to times of
day shall refer to New York City time, unless otherwise specified to the
contrary; and

 

(n)          No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party hereto by reason of such party or
his or its counsel having, or being deemed to have, structured or drafted such
provision.

 

 11

 

 

SECTION 2. LOANS

 

2.1         Revolving Loans.

 

(a)          Lender may, subject to the terms and conditions contained herein
and the satisfaction of the closing and funding conditions set forth herein,
make revolving loans to Borrower (“Revolving Loans”) prior to the Maturity Date
in amounts requested by Borrower from time to time, but not more than two times
each month, provided that the requested Revolving Loan would not cause the
outstanding Revolving Loans to exceed the Revolving Loan Commitment existing
immediately prior to the making of the requested Revolving Loan. Subject to the
terms and conditions hereof, Borrower may borrow, repay and reborrow Revolving
Loans, as set forth in this Agreement.

 

(b)          Revolving Loans may be drawn in tranches of not less than Five
Hundred Thousand Dollars ($500,000) (each drawing, an “Advance” and
collectively, the “Advances”). The obligation of Borrower to repay the Revolving
Loans shall be evidenced by the Revolving Loan Note.

 

(c)          The principal amount of the Revolving Loans shall be payable in
accordance with the terms of the Revolving Loan Note.

 

(d)          Notwithstanding any provision herein to the contrary, Borrower
shall repay the Revolving Loans immediately at any time and from time to time in
an amount by which the outstanding balance of the Revolving Loans exceeds the
Revolving Loan Commitment, as determined by Lender (an “Overadvance”).

 

(e)          Borrower may voluntarily prepay the entire unpaid principal sum of
the Revolving Loans without premium or penalty, except as set forth in Section
4.2 hereof.

 

(f)           Whenever Borrower desires an Advance, Borrower will notify Lender
by delivery of a borrowing certificate certified by a Responsible Officer
(“Borrowing Certificate”) no later than two (2) Business Days prior to the date
of the proposed Advance, setting forth in reasonable detail, as of the date set
forth on the Borrowing Certificate, (A) a calculation of Borrower’s year-to-date
EBITDA or LTM EBITDA, as applicable, and (B) an accounts receivable aging report
and a report of the schedule of payments due and owing under each Recurring
Revenue Contract, in form and substance acceptable to Lender, which Borrowing
Certificate shall in all respects be subject to Lender’s review and approval. In
addition, Borrower shall furnish Lender with a Borrowing Certificate weekly on
each Tuesday during the Term setting forth such information, irrespective of
whether Borrower has then requested an Advance. Lender shall be entitled to rely
on any facsimile or electronic transmission of a Borrowing Certificate given by
a person who Lender reasonably believes to be a Responsible Officer, and
Borrower shall indemnify and hold Lender harmless for any damages or loss
suffered by Lender as a result of such reliance. The funding of each Advance
shall be made in accordance with the applicable Borrowing Certificate as
approved by Lender.

 

 12

 

 

(g)          All Proceeds of Borrower’s sales and all other proceeds of Accounts
and other Collateral shall be deposited by Account Debtors in accordance with
Borrower’s irrevocable payment instruction approved by Lender in writing, in the
Lockbox account designated by and/or maintained in the name of Borrower pursuant
to the Lockbox Agreement or pursuant to such other deposit account control
agreement(s) that have been approved in writing by Lender in Lender’s sole
discretion directed to Lender and deposited in an account at a financial
institution selected by Lender (such account referred to as the “Collection
Account”). Once instituted, such Lockbox system shall remain in effect unless
Lender directs otherwise. Borrower shall bear all risk of loss of any funds
deposited into such account except to the extent such loss is caused by the
gross negligence or the willful misconduct of Lender. In connection therewith,
Borrower shall execute the Lockbox Agreement and such other lockbox and/or bank
account agreements as Lender shall reasonably specify from time to time. Any
collections or other Collateral proceeds received by Borrower from any source
whatsoever shall be held in trust for the benefit of Lender and immediately
remitted to Lender in kind.

 

(h)          In the event that Borrower receives any Collections that should
have been sent to the Collection Account, Borrower shall, promptly upon receipt
and in any event within one Business Day of receipt, forward such Collections
directly to Lender or otherwise in accordance with Lender’s instruction, in the
form received, and promptly notify Lender of such event. Until so forwarded,
such Collections shall be held in trust for the benefit of Lender.

 

(i)           Subject to charges for Collection Days, all amounts deposited into
the Collection Account will, for the purposes of calculating the Borrowing Base
and interest, be credited to the aggregate outstanding amount of the Revolving
Loans on the date of deposit in the Collection Account. No checks, drafts or
other instruments received by Lender shall constitute final payment to Lender
unless and until such instruments have actually been collected.

 

(j)           All payments of principal, interest, fees, costs, expenses and
other charges provided for in this Agreement or any other Loan Document that
have not been paid to Lender on the due dates thereof, shall be added to the
principal amount of the Revolving Loans, and shall bear interest at the Default
Interest Rate.

 

(k)          Application of Collections and Proceeds of Collateral:

 

1.          So long as no Event of Default shall have occurred and remain
outstanding, Lender agrees to apply all Collections, if any, as follows: first,
to Overadvances; second, to all fees, costs and expenses; third, to accrued and
unpaid interest; fourth, to matured and unpaid Obligations; and fifth, the
principal amount of the Revolving Loans.

 

2.          If an Event of Default shall have occurred and be continuing, Lender
may apply Collections, any other proceeds of Collateral and all other payments
received by Lender to the payment of the Obligations in such manner and in such
order as Lender may elect in its sole discretion.

 

2.2          Maximum Credit. The aggregate principal amount of the Revolving
Loans shall not exceed the amount of the Maximum Credit, as reduced on a monthly
basis in accordance with the definition of “Maximum Credit” set forth herein.

 

2.3          Reserves. Without limiting any other rights and remedies of Lender
hereunder or under the other Loan Documents, the Availability shall be subject
to Lender's continuing right, in its sole discretion in good faith, from time to
time, to withhold a Reserve from Availability to reflect, among other things,
conditions, contingencies or risks that may affect the Collateral or the
financial condition of the Borrower.

 

 13

 

 

2.4          Use of Proceeds. Borrower shall use the proceeds of the Loans
solely for (a) payment in full of any other Indebtedness secured by the
Collateral and the payment of other indebtedness set forth on Exhibit 2.4
annexed hereto, (b) payment of the fees set forth in Section 3.2, (c)
outstanding closing expenses, and (d) ordinary course working capital purposes
in its Business.

 

2.5          Repayment. Borrower shall repay the Loans and other Obligations in
accordance with the Revolving Loan Note and this Agreement.

 

2.6          ACH. In order to satisfy Borrower’s payment of amounts due under
the Loans and all fees, expenses and charges with respect thereto that are due
and payable under this Agreement or any other Loan Document, Borrower hereby
irrevocably authorizes the Lender to initiate manual and automatic electronic
(debit and credit) entries through the Automated Clearing House or other
appropriate electronic payment system (“ACH”) to all deposit accounts maintained
by Borrower, wherever located. At the request of the Lender, Borrower shall
complete, execute and deliver to the institution set forth below (with a copy to
the Lender) any ACH agreement, voided check, information and/or direction letter
reasonably necessary to so instruct Borrower’s depository institution. Borrower
(i) shall maintain in all respects this ACH arrangement; (ii) shall not change
depository institutions without Lender’s prior written consent, and if consent
is received, shall immediately execute similar ACH instruction(s), and
(iii) waives any and all claims for loss or damage arising out of debits or
credits to/from the depository institution, whether made properly or in error.
Borrower has so communicated with and instructed the following institution(s):

 

Bank Name: Union Bank

Address: 2001 Wilshire Blvd. Santa Monica, CA 90403

ABA#: 122000496

Account #: 0071125413

Swift Code: BOFCUS33MPK

Contact: Shreekal Singh

Phone: 310-453-5397

Fax: 323-453-6113

 

SECTION 3.  INTEREST, FEES AND CHARGES

 

3.1          Interest.

 

(a)          Interest on the unpaid principal balance of Revolving Loans (the
“Revolver Interest Rate”) shall be computed on the basis of the actual number of
days elapsed and a year of 360 (360) days and shall accrue on the outstanding
principal balance of Advances at an annual rate equal to the greater of (i) the
sum of (A) the “Prime Rate” as reported in the “Money Rates” column of The Wall
Street Journal, adjusted as and when such Prime Rate changes, plus (B) Seven and
Three Quarters Percent (7.75%), or (ii) Ten Percent (10.0%), but in no event in
excess of Fourteen Percent (14%) per annum unless an Event of Default has
occurred and is continuing. All accrued interest on the Revolving Loans,
including interest charges for Collection Days, if any, shall be due and payable
in arrears (x) prior to the Maturity Date, monthly on the first Business Day of
each month, (y) in full on the Maturity Date and (z) on demand after the
Maturity Date.

 

 14

 

 

(b)          Following and during the continuation of an Event of Default,
interest on the unpaid principal balance of the Revolving Loans shall accrue at
a rate equal to Five Percent (5%) in excess of the Revolver Interest Rate,
adjusted as and when such Revolver Interest Rate changes (the “Default Interest
Rate”).

 

3.2          Closing Fee. Borrower shall pay Lender, or Lender’s designee, a
closing fee equal to One Hundred Thirty Four Thousand Seven Hundred Fifty
Dollars ($134,750) (“Closing Fee”). Such Closing Fee shall be deemed fully
earned on the date hereof, shall be paid on the Closing Date from Loan proceeds,
and shall not be subject to rebate or proration for any reason.

 

3.3          Other Fees and Expenses. Borrower shall pay, on Lender's demand,
all costs, expenses, filing fees and taxes payable in connection with the
preparation, execution, delivery, recording, administration, collection,
liquidation, defense and enforcement of the Loan Documents, Lender's rights in
the Collateral, and all other existing and future agreements or documents
contemplated herein or related hereto, including any amendments, waivers,
supplements or consents which may now or hereafter be made or entered into in
respect hereof, or in any way involving claims or defenses asserted by Lender or
claims or defenses against Lender asserted by Borrower or any third party
directly or indirectly arising out of or related to the relationship between
Borrower and Lender, including, but not limited to the following, whether
incurred before, during or after the Term or after the commencement of any case
with respect to Borrower under the United States Bankruptcy Code or any similar
or successor statute: (a) all costs and expenses of filing or recording
(including UCC Financing Statement and, if applicable, mortgage filing fees);
(b) all title insurance and other insurance premiums, appraisal fees, fees
incurred in connection with any environmental report and audit, survey and
search fees and charges; (c) all costs and expenses of onsite visits by Lender
and its representatives, including travel and lodging expenses, (d) all fees
relating to the wire transfer of loan proceeds and other funds and fees for
returned checks; and (e) all costs, fees and disbursements of counsel to Lender.
If any fees, costs or charges payable to Lender hereunder are not paid when due,
such amounts shall be added to the principal amount of the Obligations and
accrue interest at the Default Interest Rate until paid.

 

3.4          Savings Clause. It is intended that the Interest Rate, the
Convertible Interest Rate and the Default Interest Rate shall never exceed the
maximum rate, if any, which may be legally charged in the State of New York for
loans made to corporations (the “Maximum Rate”). If the provisions for interest
contained in the Revolving Loan Note would result in a rate higher than the
Maximum Rate, the interest shall nevertheless be limited to the Maximum Rate and
any amounts which may be paid toward interest in excess of the Maximum Rate
shall be applied to the reduction of principal, or, at the option of Lender,
returned to the Borrower.

 

SECTION 4. TERM.

 

4.1          Term. This Agreement shall continue until all Obligations shall
have been indefeasibly paid in full (the “Term”).

 

4.2          Early Termination; Loan Prepayment Fees.

 

(a)          Lender shall have the right to accelerate payment of the
Obligations at any time upon or after the occurrence of an Event of Default.

 

 15

 

 

(b)          Except as set forth in Section 4.2(c) hereof, the Loans shall be
voluntarily prepayable by Borrower without premium or penalty.

 

(c)          Borrower may voluntarily prepay the entire unpaid principal sum of
the Revolving Loans on not less than fifteen (15) days prior written notice to
Lender, provided, however, that, (i) such prepayment is no less than the amount
of the then-outstanding aggregate principal sum of all Revolving Loans and all
accrued and unpaid interest thereon, (ii) as part of such prepayment, Borrower
shall pay Lender all other amounts due to Lender pursuant to the Revolving Loan
Note, this Agreement and other Loan Documents, and (iii) in the event Borrower
makes such prepayment on or before April 30, 2017, then Borrower shall pay to
Lender an amount equal to the Revolving Loan Prepayment Fee. “Revolving Loan
Prepayment Fee” shall be an amount equal to three percent (3%) of the
then-outstanding principal sum of all Revolving Loans. The Revolving Loan
Prepayment Fee is intended to compensate Lender for committing and deploying
funds for Borrower’s Loans pursuant to the Agreement and for Lender’s loss of
investment of such funds in connection with such early termination, and is not
intended as a penalty.

 

(d)          The Revolving Loan Prepayment Fee also shall be due and payable by
Borrower to Lender if Lender accelerates the payment of the Obligations on or
before April 30, 2017 due to the occurrence of an Event of Default.

 

SECTION 5. COLLATERAL.

 

5.1          Security Interests in Borrower’s Assets. As collateral security for
the payment and performance of the Obligations, Borrower hereby grants and
conveys to Lender a first priority continuing security interest in and Lien upon
all now owned and hereafter acquired property and assets of Borrower and the
Proceeds and products thereof including, without limitation, property described
in this Section 5.1 and all property of Borrower now or hereafter held or
possessed by Lender (which property, assets and Proceeds, together with all
other collateral security for the Obligations now or hereafter granted to or
otherwise acquired by Lender, are referred to herein collectively as the
“Collateral”):

 

(a)          Accounts;

 

(b)          Chattel Paper;

 

(c)          Commercial Tort Claims;

 

(d)          Deposit Accounts;

 

(e)          Documents;

 

(f)           Domain names;

 

(g)          Electronic Chattel Paper;

 

(h)          Equipment;

 

(i)           Fixtures;

 

 16

 

 

(j)          General Intangibles (including, without limitation
http://www.greenwoodhall.com);

 

(k)          Goods;

 

(l)           Instruments;

 

(m)         Inventory;

 

(n)          Investment Property;

 

(o)          Letter-of-Credit Rights;

 

(p)          Payment Intangibles;

 

(q)          Promissory Notes;

 

(r)           Software;

 

(s)          Tangible Chattel Paper;

 

(t)           Securities (whether certificated or uncertificated);

 

(u)          warehouse receipts;

 

(v)          cash monies;

 

(w)         Tax and duty refunds;

 

(x)          Intellectual Property;

 

(y)          All present and future books and records relating to any of the
above including, without limitation, all present and future books of account of
every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any Account
Debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrower with respect to any of
the foregoing maintained with or by any other Person); and

 

(z)          Any and all products and Proceeds of the foregoing in any form
including, without limitation, all insurance claims, warranty claims and
Proceeds and claims against third parties for loss or destruction of or damage
to any or the foregoing.

 

 17

 

 

5.2          Financing Statements. Borrower hereby authorizes Lender to prepare
and file Financing Statements with respect to the Collateral in form acceptable
to Lender and its counsel, and hereby ratifies any actions taken by Lender prior
to or after the date hereof in respect of the preparation and filing of such
Financing Statements. Borrower shall, at all times, do, make, execute, deliver
and record, register or file all Financing Statements and other instruments,
acts, pledges, leasehold or other mortgages, amendments, modifications,
assignments and transfers (or cause the same to be done), and will deliver to
Lender such instruments and/or documentation evidencing items of Collateral, as
may be requested by Lender to better secure or perfect Lender's security
interest in the Collateral or any Lien with respect thereto. Borrower
acknowledges that it is not authorized to file any Financing Statement or
amendment or termination statement with respect to any Financing Statement in
favor of Lender without the prior written consent of Lender and agrees that it
will not do so without the prior written consent of Lender. In addition,
Borrower hereby authorizes Lender to record the Liens in favor of the Lender in
the U.S. Patent and Trademark Office and the U.S. Copyright Office, as
applicable, and the taking of any actions required under the laws of
jurisdictions outside the United States with respect to Intellectual Property
included in the Collateral.

 

5.3          License Grant. Borrower hereby grants to Lender an irrevocable,
non-exclusive, worldwide license without payment of royalty or other
compensation to Borrower, upon the occurrence and during the continuance of an
Event of Default, to use or otherwise exploit in any manner as to which
authorization of the holder of such Intellectual Property would be required, and
to license or sublicense such rights in to and under, any Intellectual Property
now or hereafter owned by or licensed to Borrower, and wherever the same may be
located, including in such license access to all media in which any of such
Intellectual Property may be recorded or stored and to all software and hardware
used for the compilation or printout thereof, and represents, warrants and
agrees that any such license or sublicense is not and will not be in conflict
with the contractual, proprietary or commercial rights of any third Person and
subject, in the case of trademarks and service marks, to sufficient rights to
quality control and inspection in favor of Borrower to avoid the risk of
invalidation of said trademarks and service marks. The foregoing license will
terminate on the indefeasible payment in full of all Obligations; provided,
however, that any license, sublicense, or other rights granted by Lender
pursuant to such license during its term shall remain in effect in accordance
with its terms.

 

5.4          Representations, Warranties and Covenants Concerning the
Collateral. Borrower covenants, represents and warrants (each of which such
covenants, representations and warranties shall survive execution and delivery
of this Agreement and shall be deemed repeated upon the making of each request
for a Revolving Loan and made as of the time of each and every Revolving Loan
hereunder) as follows:

 

(a)          (i) Borrower owns all of the Collateral free and clear of all Liens
(including any claim of infringement) except those in Lender’s favor and
Permitted Encumbrances and (ii) none of the Collateral is subject to any
agreement prohibiting the granting of a Lien or requiring notice of or consent
to the granting of a Lien, except as set forth in Section 5.4(a) of the
Borrower’s Disclosure Schedule.

 

(b)          It shall not encumber, mortgage, pledge, assign or grant any Lien
upon any Collateral or any other assets to anyone other than the Lender and
except for Permitted Encumbrances.

 

(c)          The Liens granted pursuant to this Agreement, upon the filing of
Financing Statements in respect of Borrower in favor of the Lender in the
applicable filing office of the state of organization of Borrower, the recording
of the Liens in favor of the Lender in the U.S. Patent and Trademark Office and
the U.S. Copyright Office, as applicable, and the taking of any actions required
under the laws of jurisdictions outside the United States with respect to
Intellectual Property included in the Collateral which is created under such
laws, constitute valid perfected first priority security interests in all of the
Collateral in favor of the Lender, as security for the prompt and complete
payment and performance of the Obligations, enforceable in accordance with the
terms hereof.

 

 18

 

 

(d)          No security agreement, mortgage, deed of trust, financing
statement, equivalent security or Lien instrument or continuation statement
covering all or any part of the Collateral is or will be on file or of record in
any public office, except those relating to Permitted Encumbrances.

 

(e)          It shall not dispose of any of the Collateral whether by sale,
lease or otherwise except for the disposition or transfer in the ordinary course
of business of worn out or obsolete Equipment if consented to in advance in
writing by Lender, in Lender’s sole and absolute discretion, and then only to
the extent that the proceeds of any such disposition are used to acquire
replacement Equipment which is subject to the Lender’s security interest or are
used to repay the Obligations, as determined by Lender in its sole and absolute
discretion.

 

(f)           It shall defend the right, title and interest of the Lender in and
to the Collateral against the claims and demands of all Persons whomsoever, and
take such actions, including (i) all actions necessary to grant the Lender
“control” of any Investment Property, Deposit Accounts, Letter-of-Credit Rights
or Electronic Chattel Paper owned by it, with any agreements establishing
control to be in form and substance satisfactory to the Lender, (ii) the prompt
(but in no event later than two (2) Business Days following the Lender’s request
therefor) delivery to the Lender of all original Instruments, Chattel Paper,
negotiable Documents and certificated Securities owned by it (in each case,
accompanied by stock powers, allonges or other instruments of transfer executed
in blank), (iii) notification to third parties of the Lender’s interest in
Collateral at the Lender’s request, and (iv) the institution of litigation
against third parties as shall be prudent in order to protect and preserve its
and/or the Lender’s interests in the Collateral.

 

(g)          It shall promptly, and in any event within three (3) Business Days
after the same is acquired by it, notify the Lender of any Commercial Tort Claim
in excess of $100,000 acquired by it and shall execute and deliver to the Lender
such documents as Lender shall request to perfect, preserve or protect the
Liens, rights and remedies of the Lender with respect to any such Commercial
Tort Claim

 

(h)          It shall perform in a reasonable time all other steps requested by
the Lender to create and maintain in the Lender’s favor a valid perfected first
Lien in all Collateral.

 

(i)           It shall notify the Lender promptly, and in any event within one
(1) Business Days after obtaining knowledge thereof, of any loss, damage or
destruction of any of the Collateral.

 

(j)           Section 5.4(j) of the Borrower’s Disclosure Schedule contains a
true and complete list of all Equipment owned by Borrower as of the Closing Date
and the location of such Equipment. Borrower shall not permit any Equipment to
become a fixture to real estate or accessions to other personal property.
Borrower owns no Equipment other than as set forth in such Section 5.4(j). It
shall keep and maintain its Equipment in good operating condition, except for
ordinary wear and tear, and shall make all necessary repairs and replacements
thereof so that the value and operating efficiency shall at all times be
maintained and preserved.

 

(k)          Borrower shall maintain and keep all of its books and records
concerning the Collateral at its executive offices listed in Section 5.4(m) of
the Borrower’s Disclosure Schedule.

 

 19

 

 

(l)           Section 5.4(l) of the Borrower’s Disclosure Schedule lists all
banks and other financial institutions at which it maintains deposits and/or
other accounts, and such Section 5.4(l) correctly identifies the name, address
and telephone number of each such depository, the name in which the account is
held, a description of the purpose of the account, and the complete account
number. Borrower shall not establish any depository or other bank account with
any financial institution (other than the accounts set forth on Section 5.4(l)
of the Borrower’s Disclosure Schedule) without Lender’s prior approval in
Lender’s sole and absolute discretion.

 

(m)         On the date hereof, Borrower’s exact legal name (as indicated in the
public record of its jurisdiction of organization), jurisdiction of
organization, organizational identification number, if any, from the
jurisdiction of organization, and the location of its chief executive office and
all other offices or locations out of which it conducts business or operations,
are specified on Section 5.4(m) of the Borrower’s Disclosure Schedule. It has
furnished to the Lender its Organizational Documents and long-form good standing
certificate as of a date which is within thirty (30) days of the date hereof. It
is organized solely under the law of the jurisdiction so specified and has not
filed any certificates of domestication, transfer or continuance in any other
jurisdiction. Except as otherwise indicated on Section 5.4(m) of the Borrower’s
Disclosure Schedule, the jurisdiction of its organization of formation is
required to maintain a public record showing it to have been organized or
formed. Except as specified on Section 5.4(m) of the Borrower’s Disclosure
Schedule, it has not changed its name, jurisdiction of organization, chief
executive office or sole place of business or its corporate or company structure
in any way (e.g., by merger, consolidation, change in form or otherwise) within
the last five years and has not within the last five years become bound (whether
as a result of merger or otherwise) as a grantor under a security agreement
entered into by another Person, which has not heretofore been terminated.

 

(n)          It will not, except with Lender’s prior written consent and upon
delivery to the Lender of all additional Financing Statements and other
documents and legal opinions requested by the Lender to maintain the validity,
perfection and priority of the security interests provided for herein: (i)
change its jurisdiction of organization or the location of its chief executive
office from that referred to in Section 5.4(m) of the Borrower’s Disclosure
Schedule; or (ii) change its name, identity or organizational structure.

 

(o)          Except pursuant to the terms of this Agreement, none of the
Collateral is subject to any prohibition against encumbering, pledging,
hypothecating or assigning the same or requires notice or consent to Borrower’s
doing of the same.

 

(p)          [RESERVED]

 

(q)          A complete and accurate list of all policies of insurance currently
held by Borrower on the date hereof (collectively, “Existing Insurance
Policies”) is set forth in Section 5.4(q) of the Borrower’s Disclosure Schedule.

 

 20

 

 

SECTION 6. CONDITIONS TO MAKING INITIAL LOANS.

 

The obligation of Lender to make the initial Loan shall be subject to the
satisfaction or waiver by Lender, prior thereto or concurrently therewith, of
each of the following conditions precedent:

 

6.1          Loan Documents. Each of the Loan Documents shall have been duly and
properly authorized, executed and delivered by Borrower and the other parties
thereto and shall be in full force and effect as of the date hereof.

 

6.2          Representations and Warranties. Each of the representations and
warranties made by or on behalf of Borrower to Lender in this Agreement and in
other Loan Documents shall be true and correct in all material respects as of
the date hereof, provided that any such representation or warranty that is
qualified by materiality shall be true and correct in all respects as of the
date hereof.

 

6.3          Certified Copies of Formation Documents. Lender shall have received
from Borrower, certified by a duly authorized officer to be true and complete on
and as of a date which is not more than ten (10) Business Days prior to the date
hereof, a copy of each of the Organizational Documents of Borrower in effect on
such date of certification.

 

6.4          Proof of Action. Lender shall have received from Borrower a copy,
certified by a duly authorized officer to be true and complete on and as of the
date hereof, of the records of all corporate or limited liability company
action, as the case may be, taken by Borrower to authorize (a) its execution and
delivery of each of the Loan Documents to which it is or is to become a party as
contemplated or required by this Agreement, (b) its performance of all of its
agreements and obligations under each of such documents, and (c) the incurring
of the Obligations contemplated by this Agreement.

 

6.5          Legal Opinion. Lender shall have received a written legal opinion,
addressed to Lender, dated the date hereof, from counsel for Borrower. Such
legal opinion shall be acceptable to Lender and its counsel.

 

6.6          Collateral. Lender shall have obtained a first priority, perfected
security interest in the Collateral.

 

6.7          Insurance. Lender shall have received evidence of insurance,
additional insured and loss payee endorsements required hereunder and under the
other Loan Documents, in form and substance satisfactory to Lender, and
certificates of insurance policies and/or endorsements naming Lender as
additional insured and loss payee under such of the Existing Insurance Policies
or other insurance policies as may be required by Lender under Section 9.8 or
otherwise.

 

6.8          Validity of Collateral Representation. Lender shall have received a
statement by the appropriate officers of Borrower which shall represent and
certify the validity of the Collateral.

 

6.9          IRS Form 4506 and 8821. Lender shall have received from Borrower an
executed Form 4506 and an executed Form 8821 to be submitted to the Internal
Revenue Service which shall grant Lender access to Borrower’s Tax information.

 

 21

 

 

6.10        IRS Form W-9. Lender shall have received from Borrower an executed
Form W-9 to be submitted to the Internal Revenue Service which shall allow
Lender to verify Borrower’s tax identification number(s).

 

6.11        Pay Proceeds Letter. Borrower shall have delivered to Lender a pay
proceeds letter with respect to the disbursement of the proceeds of the initial
Loans in form and substance satisfactory to Lender, which letter shall provide
for, among other things, the payment or reimbursement of all costs and expenses
incurred by Lender in connection with this Agreement and the other Loan
Documents including, without limitation, Lender’s due diligence expenses and
legal fees.

 

6.12        No Event of Default. No event shall have occurred on or prior to the
date of each initial Loan by Lender hereunder and be continuing on the date of
each such initial Loan by Lender hereunder, and no condition shall exist on the
date of each Loan by Lender hereunder, which constitutes an Event of Default or
which would, with notice or the lapse of time, or both, constitute an Event of
Default under this Agreement or any other Loan Document; and, Lender shall have
received a certification from a Responsible Officer with respect to the
foregoing in form and substance satisfactory to Lender.

 

6.13        Payoff Letters. Borrower shall have delivered to Lender payoff
letters in form and substance satisfactory to Lender from each of California
United Bank and Opus Bank.

 

6.14        Payment of Certain Existing Subordinated Debt. On or before the
Closing, Borrower shall have paid off certain Indebtedness of Borrower to
Redwood Fund LP, Colgan Financial Group and First Fire Global, to the extent set
forth on Exhibit 6.14 annexed hereto, as evidenced by documentation in form and
substance satisfactory to Lender.

 

6.15         ACH Agreement. Lender shall have received from Borrower an
agreement executed by Borrower which irrevocably authorizes Lender to initiate
manual and automatic electronic (debit and credit) entries through the Automated
Clearing House or other appropriate electronic payment system to all deposit
accounts maintained by Borrower, wherever located.

 

6.16        Capital Infusion. No later than December 31, 2016, Borrower shall
have received an infusion of equity, or subordinated debt securities convertible
into equity, for aggregate proceeds equal to no less than Two Hundred Thousand
Dollars ($200,000) in form and substance satisfactory to Lender in its sole and
absolute discretion.

 

6.17        Additional Deliveries. Borrower shall have delivered to Lender such
other instruments, documents and certificates reasonably requested by Lender.

 

SECTION 7.  CONDITIONS TO MAKING ALL LOANS.

 

The obligations of Lender to make all Loans hereunder shall be subject to the
satisfaction or waiver by Lender, prior thereto or concurrently therewith, of
each of the conditions set forth in Section 6 and, in addition, the following
conditions precedent:

 

7.1          Applications and Compliance. The application for such Loans shall
have been made by Borrower to Lender in accordance with the applicable
provisions of this Agreement and in compliance with all provisions of this
Agreement.

 

 22

 

 

7.2          Representations and Warranties. Each of the representations and
warranties made by or on behalf of Borrower to Lender in this Agreement or in
other Loan Documents shall have been true and correct in all material respects
when made (provided that any such representation or warranty that is qualified
as to materiality shall be true and correct in all respects), shall, for all
purposes of this Agreement, be deemed to be repeated on and as of the date of
each Loan by Lender hereunder and shall be true and correct in all respects on
and as of each such date, except to the extent that any of such representations
and warranties relate, by the express terms thereof, solely to a date prior to
the date of each Loan by Lender hereunder, and Lender shall have received a
certification from a Responsible Officer of Borrower with respect to the
foregoing in form and substance satisfactory to Lender.

 

7.3          Performance, etc. Borrower shall have duly and properly performed,
complied with and observed each of its covenants, agreements and obligations
contained in this Agreement and in any other Loan Documents on the date of each
Loan by Lender hereunder, and Lender shall have received a certification from a
Responsible Officer with respect to the foregoing in form and substance
satisfactory to Lender. No event shall have occurred on or prior to the date of
each Loan by Lender hereunder and be continuing on the date of each Loan by
Lender hereunder, and no condition shall exist on the date of each Loan by
Lender hereunder, which constitutes an Event of Default or which would, with
notice or the lapse of time, or both, constitute an Event of Default under this
Agreement or any other Loan Document, and Lender shall have received a
certification from a Responsible Officer with respect to the foregoing in form
and substance satisfactory to Lender.

 

SECTION 8.  REPRESENTATIONS AND WARRANTIES.

 

Borrower hereby represents and warrants to Lender, knowing and intending that
Lender shall rely thereon in making the Loans contemplated hereby (each of which
representations and warranties shall be continuing unless expressly made in
relation only to a specific date), that:

 

8.1          Existence:

 

(a)          Each Borrower (i) is a corporation or limited liability company
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization or formation, (ii) is in good standing
in all other jurisdictions in which it is required to be qualified to do
business as a foreign corporation or limited liability company, (iii) has all
requisite corporate or limited liability company power and authority and full
legal right to own or to hold under lease its properties and to carry on the
business as presently engaged and (iv) has been issued all required federal,
state and local licenses, certificates or permits necessary, required or
appropriate to the operation of its business.

 

(b)          Each Borrower has corporate or limited liability company power and
authority and has full legal rights to enter into each of the Loan Documents to
which it is a party, and to perform, observe and comply with all of its
agreements and obligations under each of such documents.

 

 23

 

 

8.2          No Violation, etc. The execution and delivery by Borrower of the
Loan Documents to which Borrower is a party, the performance by Borrower of all
of its agreements and obligations under each of such documents, and the
incurring by Borrower of all of the Obligations contemplated by this Agreement,
have been duly authorized by all necessary corporate or limited liability
company actions on the part of Borrower and, if required, its shareholders, and
do not and will not (a) contravene any provision of Borrower’s Organizational
Documents or this Agreement (each as from time to time in effect), (b) conflict
with, or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, or result in the creation of any Lien upon any of
the property of Borrower under, any agreement, mortgage or other instrument to
which Borrower is or may become a party, (c) violate or contravene any provision
of any law, regulation, order, ruling or interpretation thereunder or any
decree, order or judgment or any court or governmental or regulatory authority,
bureau, agency or official (all as from time to time in effect and applicable to
such entity), (d) other than waivers required from Borrower’s landlords require
any waivers, consents or approvals by any third party, including any creditors
or trustees for creditors of Borrower, or (e) require any approval, consent,
order, authorization, or license by, or giving notice to, or taking any other
action with respect to, any Governmental Authority.

 

8.3          Binding Effect of Documents, etc. Borrower has duly executed and
delivered each of the Loan Documents to which Borrower is a party, and each of
the Loan Documents is valid, binding and in full force and effect. The
agreements and obligations of Borrower as contained in each of the Loan
Documents constitute, or upon execution and delivery thereof will constitute,
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, subject, as to the enforcement of
remedies only, to limitations imposed by federal and state laws regarding
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors' rights and remedies generally, and by general principles of law and
equity.

 

8.4          No Events of Default.

 

(a)          No Event of Default has occurred and is continuing and no event has
occurred and is continuing and no condition exists that would, with notice or
the lapse of time, or both, constitute an Event of Default.

 

(b)          Borrower is not in default under any Material Contract to which
Borrower is a party or by which Borrower or any property of Borrower is bound.

 

(c)          Borrower’s execution, delivery and performance of and compliance
with this Agreement and the other Loan Documents will not, with or without the
passage of time or giving of notice, result in any violation of law, or be in
conflict with or constitute a default under any term or provision, or result in
the creation of any Lien upon any of Borrower’s properties or assets or the
suspension, revocation, impairment, forfeiture or nonrenewal, of any permit,
license, authorization or approval applicable to Borrower, or any of its
businesses or operations or any of its assets or properties.

 

8.5          No Governmental Consent Necessary. No consent or approval of,
giving of notice to, registration with or taking of any other action in respect
of, any Governmental Authority is required with respect to the execution,
delivery and performance by Borrower of this Agreement and the other Loan
Documents to which it is a party.

 

8.6           No Proceedings. Except as disclosed in Borrower’s Form 10-Q for
the quarter ended May 31, 2016, as filed with the SEC, there are no material
actions, suits, or proceedings pending or, to the best of Borrower’s knowledge,
threatened against or affecting Borrower in any court or before any Governmental
Authority.

 

 24

 



 

8.7          No Violations of Laws; Licenses and Permits. Borrower has
conducted, and is conducting, its Business, so as to comply in all material
respects with all applicable federal, state, county and municipal statutes and
regulations. Neither Borrower nor any officer, director, manager, member or
shareholder of Borrower is or has been charged with, or so far as is known by
Borrower, is under investigation with respect to, any violation of any such
statutes, regulations or orders, which could have a Material Adverse Effect.
Borrower has been issued all required federal, state and local licenses,
certificates or permits required for the operation of its business.

 

8.8          Use of Proceeds of the Loans. Proceeds from the Loans shall be used
only for those purposes set forth in this Agreement. No part of the proceeds of
the Loans shall be used, directly or indirectly, for the purpose of purchasing
or carrying any margin stock or for the purpose of purchasing or carrying or
trading in any stock under such circumstances as to involve Borrower in a
violation of any statute or regulation. In particular, without limitation of the
foregoing, no part of the proceeds from the Loans is intended to be used to
acquire any publicly-held stock of any kind.

 

8.9          Financial Statements; Indebtedness.

 

(a)          The consolidated balance sheet of Borrower as of August 31, 2015,
and the related consolidated]statement of operations, stockholders’ equity and
cash flows (together with the related notes) for the year ended August 31, 2015,
and the consolidated balance sheet of Borrower as of May 31, 2016 and the
related consolidated statement of operations, stockholders’ or members’ equity
and cash flows (together with the related notes) for the six-month period ended
May 31, 2016 (in each case, as set forth in the SEC Reports) (collectively, the
“Financial Statements”) (x) fairly present, as of the dates thereof, the
financial position of Borrower, and the results of its operations, cash flows
and stockholders’ equity in all material aspects, and (y) except for the fact
that the unaudited financial statements omit notes to such statements and
year-end adjustments thereto, have been prepared in accordance with GAAP.

 

(b)          Except as shown on the most recent Financial Statements, (i)
Borrower has no other Indebtedness as of the date hereof, and (ii) Borrower has
no liabilities, contingent or otherwise, except those which, individually or in
the aggregate, are not material to the financial condition or operating results
of Borrower.

 

8.10        Changes in Financial Condition. Since the Balance Sheet Date, there
has been no material adverse change and no material adverse development in the
business, properties, operations, condition (financial or otherwise), results of
operations or prospects of any Borrower. Since the Balance Sheet Date, Borrower
has not (i) declared or paid any dividends or distributions, (ii) sold any
assets, individually or in the aggregate, outside of the ordinary course of
business, (iii) had capital expenditures outside of the ordinary course of
business, (iv) engaged in any transaction with any Affiliate except as set forth
in Section 10.9 of Borrower’s Disclosure Schedule or (v) engaged in any other
transaction outside of the ordinary course of business.

 

8.11        Equipment. Borrower shall keep and maintain its Equipment in good
order and repair, and in running and marketable condition, ordinary wear and
tear excepted.

  

 25

 

 

8.12        Taxes and Assessments.

 

(a)          Borrower has paid and discharged when due all taxes, assessments
and other governmental charges which may lawfully be levied or assessed upon its
income and profits, or upon all or any portion of any property belonging to it,
whether real, personal or mixed, to the extent that such taxes, assessment and
other charges have become due. Borrower has filed all tax returns, federal,
state and local, and all related information, required to be filed by it.

 

(b)          Borrower shall make all payments to be made by it hereunder without
any Tax Deduction (as defined below), unless a Tax Deduction is required by law.
If Borrower is aware that it must make a Tax Deduction (or that there is a
change in the rate or the basis of a Tax Deduction), it shall promptly notify
Lender. If a Tax Deduction is required by law to be made by Borrower, the amount
of the payment due from Borrower shall be increased to an amount which (after
making the Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required. If Borrower is required to make
a Tax Deduction, Borrower shall make the minimum Tax Deduction allowed by law
and shall make any payment required in connection with that Tax Deduction within
the time allowed by law. Within thirty (30) days of making either a Tax
Deduction or a payment required in connection with a Tax Deduction, Borrower
shall deliver to Lender evidence satisfactory to Lender that the Tax Deduction
has been made or (as applicable) the appropriate payment has been paid to the
relevant taxing authority.

 

(c)          “Tax Deduction” means a deduction or withholding for or on account
of Tax from a payment under a Loan Document. “Tax” means any tax, levy, impost,
duty or other charge or withholding of a similar nature, including any income,
franchise, stamp, documentary, excise or property tax, charge or levy (in each
case, including any related penalty or interest).

 

8.13        ERISA. Borrower is in compliance in all material respects with the
applicable provisions of ERISA and all regulations issued thereunder by the
United States Treasury Department, the Department of Labor and the Pension
Benefit Guaranty Corporation.

 

8.14        Environmental Matters.

 

(a)          Borrower has duly complied with, and its facilities, assets,
property, leaseholds and equipment are in compliance in all respects with, the
provisions of all Environmental Laws.

 

(b)          Borrower has been issued all required federal, state and local
licenses, certificates or permits required under Environmental Laws for the
operation of its Business.

 

8.15        United States Anti-Terrorism Laws; Holding Company Status.

 

(a)          In this Section 8.15:

 

“Anti-Terrorism Law” means each of: (i) Executive Order No. 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism (the “Executive Order”); (ii) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known
as the USA Patriot Act); (iii) the Money Laundering Control Act of 1986, Public
Law 99-570; and (iv) any similar law enacted in the United States of America
subsequent to December 31, 2004.

 

 26

 

 

“holding company” has the meaning given to it in the United States Public
Utility Holding Company Act of 1935, and any successor legislation and rules and
regulations promulgated thereunder.

 

“investment company” has the meaning given to it in the United States Investment
Company Act of 1940.

 

“public utility” has the meaning given to it in the United States Federal Power
Act of 1920.

 

“Restricted Party” means any person listed: (i) in the Annex to the Executive
Order; (ii) on the Specially Designated Nationals and Blocked Persons list
maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury; or (iii) in any successor list to either of the
foregoing.

 

(b)          Borrower is not (i) a holding company or subject to regulation
under the United States Public Utility Holding Company Act of 1935; (ii) a
public utility or subject to regulation under the United States Federal Power
Act of 1920; (iii) required to be registered as an investment company or subject
to regulation under the United States Investment Company Act of 1940; or (iv)
subject to regulation under any United States Federal or State law or regulation
that limits its ability to incur or guarantee indebtedness.

 

(c)          To the best of Borrower’s knowledge, Borrower (i) is not, and is
not controlled by, a Restricted Party; (ii) has not received funds or other
property from a Restricted Party; and (iii) is not in breach of and is not the
subject of any action or investigation under any Anti-Terrorism Law.

 

(d)          Borrower has taken reasonable measures to ensure compliance with
the Anti-Terrorism Laws.

 

8.16        Customers and Vendors. There are no disputes with any customers,
suppliers, manufacturers, vendors and independent contractors of Borrower in
excess of $10,000 in the aggregate with any such party.

 

8.17        Representations, Warranties and Covenants Concerning the Collateral.
The representations, warranties and covenants of Borrower set forth in Section
5.4 hereof are incorporated in this Section 8.17 by reference.

 

8.18        Books and Records. Borrower maintains its chief executive office and
its books and records related to its Accounts and all other Collateral at its
address set forth in Section 5.4(m) of Borrower’s Disclosure Schedule.

 

8.19        SEC Reports. The SEC Reports do not and shall not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading.

 

8.20        Changes. Since the Balance Sheet Date, except as disclosed in
Section 8.20 of Borrower’s Disclosure Schedule, with respect to Borrower, there
has not been:

 

 27

 

 

(a)          any change in its business, assets, liabilities, condition
(financial or otherwise), properties, operations or prospects, which,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect;

 

(b)          any resignation or termination of any of its officers, key
employees or groups of employees;

 

(c)          any change, except in the ordinary course of business, in its
contingent obligations by way of guaranty, endorsement, indemnity, warranty or
otherwise;

 

(d)          any damage, destruction or loss, whether or not covered by
insurance, which has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

 

(e)          any waiver by it of a valuable right or of a material debt owed to
it;

 

(f)           any direct or indirect loans made by it to any of its
stockholders, managers, members, employees, managers, officers or directors,
other than advances made in the ordinary course of business;

 

(g)          any material change in any compensation arrangement or agreement
with any employee, officer, manager, director or equity holder;

 

(h)          any declaration or payment of any dividend or other distribution of
its assets;

 

(i)          any labor organization activity related to it;

 

(j)          any debt, obligation or liability incurred, assumed or guaranteed
by it, except those for immaterial amounts and for current liabilities incurred
in the ordinary course of business;

 

(k)          any sale, assignment, transfer, abandonment or other disposition of
any Collateral;

 

(l)           any change in any Material Contract to which it is a party or by
which it is bound which, either individually or in the aggregate, has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

 

(m)         any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or

 

(n)          any arrangement or commitment by it to do any of the acts described
in subsection (a) through (m) of this Section 8.20.

 

 28

 

 

8.21        Intellectual Property.

 

(a)          (1) Borrower holds all Intellectual Property that it owns free and
clear of all Liens and restrictions on use or transfer, whether or not recorded,
and has sole title to and ownership of or has the full, exclusive (subject to
the rights of its licensees) right to use in its field of business such
Intellectual Property; and Borrower holds all Intellectual Property that it uses
but does not own under valid licenses or sub-licenses from others; (2) the use
of the Intellectual Property by Borrower does not violate or infringe on the
rights of any other Person; (3) Borrower has not received any notice of any
conflict between the asserted rights of others and Borrower with respect to any
Intellectual Property; (4) Borrower has used its commercially reasonable best
efforts to protect its rights in and to all Intellectual Property; (5) Borrower
is in compliance with all material terms and conditions of its agreements
relating to the Intellectual Property; (6) Borrower is not, and since the
Balance Sheet Date has not been, a defendant in any action, suit, investigation
or proceeding relating to infringement or misappropriation by Borrower of any
Intellectual Property nor has Borrower been notified of any alleged claim of
infringement or misappropriation by Borrower of any Intellectual Property; (7)
to the knowledge of Borrower, none of the products or services Borrower is
researching, developing, proposes to research and develop, make, have made, use,
or sell, infringes or misappropriates any Intellectual Property right of any
third party; and (8) to Borrower’s knowledge, none of the material processes and
formulae, research and development results and other know-how relating to
Borrower's business, the value of which to Borrower is contingent upon
maintenance of the confidentiality thereof, has been disclosed to any Person
other than Persons bound by written confidentiality agreements.

 

(b)          Section 8.21 of Borrower’s Disclosure Schedule sets forth a true
and complete list of (i) all Intellectual Property owned or claimed by Borrower,
together with any and all registration or application numbers for any
Intellectual Property filed or issued by any Intellectual Property registry
(and, in the case of any and all domain names registered by or on behalf of
Borrower, the names of the registrar(s) thereof) and (ii) all Intellectual
Property licenses which are material to the Business of Borrower, including
licenses for standard software having a replacement value of more than $5,000.

 

8.22        Employees. Borrower has no collective bargaining agreements with any
of its employees. There is no labor union organizing activity pending or, to
Borrower’s knowledge, threatened with respect to Borrower. Except as set forth
in Section 8.22 of Borrower’s Disclosure Schedule, Borrower is not a party to or
bound by any currently effective deferred compensation arrangement, bonus plan,
incentive plan, profit sharing plan, retirement agreement or other employee
compensation plan or agreement. To Borrower’s knowledge, no employee of
Borrower, nor any consultant with whom Borrower has contracted, is in violation
of any material term of any employment contract or any other contract relating
to the right of any such individual to be employed by, or to contract with,
Borrower or to receive any benefits; and, to Borrower’s knowledge, the continued
employment by Borrower of its present employees, and the performance of
Borrower’s contracts with its independent contractors, will not result in any
such violation. Except for employees who have a current effective employment
agreement with Borrower, as set forth in Section 8.22 of Borrower’s Disclosure
Schedule, no employee of Borrower has been granted the right to continued
employment by Borrower or to any material compensation following termination of
employment with Borrower. Borrower is not aware that any officer, director,
manager, partner, key employee or group of employees intends to terminate his,
her or their employment with Borrower, nor does Borrower have a present
intention to terminate any of the same.

 

8.23        Tax Status. Borrower (i) has made or filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are shown or determined to be due on
such returns, reports and declarations, except those being contested in good
faith and for which it has set aside on its books a provision in the amount of
such taxes being contested in good faith and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes payable by Borrower claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Borrower know of no basis
for any such claim.

 

 29

 

 

8.24        Representations and Warranties: True, Accurate and Complete. None of
the representations, certificates, reports, warranties or statements now or
hereafter made or delivered to Lender pursuant hereto or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances in which they are
made, not misleading.

 

8.25        Fees; Brokers; Finders. There are no fees, commissions or other
compensation due to any third party acting on behalf of or at the direction of
Borrower in connection with the Loan Documents except as set forth on Section
8.25 of the Borrower’s Disclosure Schedule. All negotiations relative to the
Loan Documents, and the transactions contemplated thereby, have been carried on
by the Borrower with the Lender without the intervention of any other person or
entity acting on behalf of the Borrower, and in such manner as not to give rise
to any claim against the Borrower or the Lender for any finder's fee, brokerage
commission or like payment due to any third party acting on behalf of or at the
direction of Borrower, and if any such fee, commission or payment is payable, it
shall be the sole responsibility of the Borrower and the Borrower shall pay, and
indemnify the Lender for, the same.

 

8.26        Internal Accounting Controls. The Borrower maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the 1934
Act) that are effective, subject to the disclosure contained in the SEC Reports,
in ensuring that information required to be disclosed by the Borrower in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Borrower in
the reports that it files or submits under the 1934 Act is accumulated and
communicated to the Borrower's management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure.

 

8.27        Sarbanes-Oxley Act. To the Borrower’s knowledge, the Borrower is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.

 

SECTION 9.  AFFIRMATIVE COVENANTS.

 

Until the indefeasible payment and satisfaction in full of all Obligations and
the termination of this Agreement, Borrower hereby covenants and agrees as
follows:

 

9.1          Notify Lender. Borrower shall promptly, and in any event within
three (3) Business Days of determining of any of the following, inform Lender
(a) if any one or more of the representations and warranties made by Borrower in
this Agreement or in any document related hereto shall no longer be entirely
true, accurate and complete in any material respect, (b) of any Equipment which
is not in good order and repair, and in running and marketable condition,
ordinary wear and tear excepted, or of any Equipment that is removed or missing
from Borrower’s Premises; (d) of all material adverse information relating to
the financial condition of Borrower; (e) of any material return of goods; (f) of
any loss, damage or destruction of any of the Collateral, and (g) the occurrence
of an Event of Default or a Material Adverse Effect.

 

 30

 

 

9.2          Change in Directors, Managers or Officers. Borrower shall promptly
notify Lender of any changes in Borrower’s directors and/or executive officers.

 

9.3          Pay Taxes and Liabilities; Comply with Agreement. Except with
respect to those certain trade accounts payable listed in Section 9.3 of
Borrower’s Disclosure Schedule, Borrower shall pay, when due, and within agreed
upon terms as disclosed in writing by Borrower to Lender and agreed by Lender,
or otherwise discharge, all Indebtedness, sums and liabilities of any kind now
or hereafter owing by Borrower to its employees as wages or salaries or to
Lender, Governmental Authorities or any other party, however created, incurred,
evidenced, acquired, arising or payable, including, without limitation, the
Obligations, income taxes, excise taxes, sales and use taxes, license or
franchise fees, and all other taxes with respect to any of the Collateral, or
any wages or salaries paid by Borrower or otherwise, unless the validity of
which are being contested in good faith by Borrower by appropriate proceedings,
provided that Borrower shall have maintained reasonably adequate reserves and
accrued the estimated liability on Borrower’s balance sheet for the payment of
same.

 

9.4          Observe Covenants, etc. Borrower shall observe, perform and comply
with the covenants, terms and conditions of this Agreement and the other Loan
Documents.

 

9.5          Maintain Corporate Existence and Qualifications. Borrower shall
maintain and preserve in full force and effect, its corporate existence and
rights, franchises, licenses and qualifications necessary to continue its
business, and comply with all applicable statutes, rules and regulations
pertaining to the operation, conduct and maintenance of its existence and
business including, without limitation, all federal, state and local laws
relating to benefit plans, environmental safety, or health matters, and
hazardous or liquid waste or chemicals or other liquids (including use, sale,
transport and disposal thereof).

 

9.6          Financial Reports and other Information and Documents to be
Furnished to Lender. Borrower shall deliver or cause to be delivered to Lender
unless such information has been timely filed with the SEC:

 

(a)          Annual Financial Statements. Annual financial statements of
Borrower, certified by the Chief Financial Officer of each and audited by an
outside accounting firm acceptable to Lender, as soon as available, but in any
event within ninety (90) days after the end of Borrower’s Fiscal Year during the
Term. Such financial statements shall (x) fairly present the financial position
of Borrower as of the dates thereof and the results of its operations, cash
flows and stockholders’ equity for each of the periods then ended in all
material aspects; and (y) be prepared in accordance with GAAP.

 

(b)          Quarterly Financial Statements. Quarterly financial statements of
the Borrower, as soon as available but in any event no later than forty-five
(45) days after the close of each calendar quarter, consisting of the unaudited
balance sheet and the related statement of income of the Borrower, prepared in
accordance with GAAP, subject to year-end audit adjustments, together with such
other information with respect to the business of Borrower as Lender may
request.

 

 31

 

 

(c)          Monthly Financial Statements. Not later than eighteen (18) days
after the end of the first three (3) calendar months ending after the date
hereof, and thereafter not later than fifteen (15) days after the end of each
subsequent calendar month, the unaudited balance sheets and the related
statements of income of Borrower, certified by the Chief Financial Officer of
Borrower, subject to year-end audit adjustments, with an aging schedule for all
accounts receivable and accounts payable and a calculation of LTM EBITDA as of
the date of such financial statements, together with such other information with
respect to the business of Borrower as Lender may request.

 

(d)          Bi-Monthly Accounts Receivable and Accounts Payable Aging Reports.
Twice a month, not later than the 15th day and the last day of each calendar
month, respectively, an aging schedule for all accounts receivable and accounts
payable, in form and substance satisfactory to Lender.

 

(d)          Borrowing Certificates. Weekly, and more frequently if so requested
by Lender, a Borrowing Certificate in accordance with Section 2.1(f) hereof.

 

(e)          Securities Filings. Within five (5) days of filing, copies of all
periodic and other reports, proxy statements and other materials filed by
Borrower with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC, or distributed to its shareholders, as the case may
be. Documents required to be delivered pursuant to the terms hereof (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address or on EDGAR; provided, however, Borrower shall promptly notify
Lender in writing (which may be by electronic mail) of the posting of any such
documents;

 

(f)           Notice of Litigation, Judgments, Environmental, Health or Safety
Complaints.

 

(i)          Within five (5) Business Days after commencement or receipt by
Borrower, written notice to Lender of all litigation and of all proceedings
involving the Borrower or any of its assets with respect to claims or contingent
liabilities exceeding $50,000, together with a copy of all pleadings and
demands;

 

(ii)         Within five (5) Business Days thereafter, written notice to Lender
of (1) the institution of any lawsuit or of other legal or equitable proceedings
or the assertion of any crossclaim or counterclaim seeking monetary damages from
Borrower, in each case with respect to claims in excess of $50,000, or (2) the
entry of any judgment; and

 

(iii)        Within five (5) Business Days thereafter, notice or copies if
written of all claims, complaints, orders, citations or notices, whether formal
or informal, written or oral, from a governmental body or private person or
entity, relating to air emissions, water discharge, noise emission, solid or
liquid waste disposal, hazardous waste or materials, or any other environmental,
health or safety matter, which adversely affect Borrower. Such notices shall
include, among other information, the name of the party who filed the claim, the
potential amount of the claim, and the nature of the claim.

 

 32

 

 

(g)          Other Information. Upon demand,

 

(i)          Certificates of insurance for all policies of insurance to be
maintained by Borrower pursuant hereto;

 

(ii)         All information received by Borrower affecting the financial status
or condition of any Account Debtor or the payment of any Account, including but
not limited to, invoices, original orders, shipping and delivery receipts; and

 

(iii)        An estoppel certificate executed by an authorized officer of
Borrower indicating that there then exists no Event of Default and no event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default.

 

(h)          Additional Information. From time to time, such other information
as Lender may reasonably request, including financial projections and cash flow
analysis.

 

9.7          Comply with Laws. Borrower shall comply with the requirements of
all applicable laws, rules, regulations and orders of any Governmental
Authority, compliance with which is necessary to maintain its corporate
existence or the conduct of its business or non-compliance with which would
adversely affect in any respect its ability to perform its obligations or any
security given to secure its obligations.

 

9.8          Insurance Required.

 

(a)          Borrower shall cause to be maintained, in full force and effect on
all property of Borrower insurance in such amounts against such risks as is
reasonably satisfactory to Lender, including, but without limitation, product
liability, business interruption, liability, casualty, fire, boiler, theft,
burglary, pilferage, vandalism, malicious mischief, loss in transit, and hazard
insurance and, if as of the date hereof, any of the leased real property of
Borrower is in an area that has been identified by the Secretary of Housing and
Urban Development as having special flood or mudslide hazards, and on which the
sale of flood insurance has been made available under the National Flood
Insurance Act of 1968, then Borrower shall maintain flood insurance. Said policy
or policies shall:

 

(i)          Be in a form and with insurers which are satisfactory to Lender;

 

(ii)         Be for such risks, and for such insured values as Lender or its
assigns may reasonably require in order to replace the property in the event of
actual or constructive total loss;

 

(iii)        Designate Lender as additional insured and loss payee as Lender’s
interest may from time to time appear;

 

(iv)        Contain a “breach of warranty clause” whereby the insurer agrees
that a breach of the insuring conditions or any negligence by Borrower or any
other person shall not invalidate the insurance as to Lender and its assignee;

 

(v)         Provide that they may not be canceled or altered without thirty (30)
days prior written notice to Lender; and

 

 33

 

 

(vi)        Upon demand, be delivered to Lender.

 

(b)          Borrower shall obtain such additional insurance as Lender may
reasonably require.

 

(c)          Borrower shall, in the event of loss or damage, forthwith notify
Lender and file proofs of loss with the appropriate insurer. Borrower hereby
authorizes Lender to endorse any checks or drafts constituting insurance
proceeds.

 

(d)          Borrower shall forthwith upon receipt of insurance proceeds endorse
and deliver the same to Lender.

 

(e)          In no event shall Lender be required either to (i) ascertain the
existence of or examine any insurance policy or (ii) advise Borrower in the
event such insurance coverage shall not comply with the requirements of this
Agreement.

 

9.9          Condition of Collateral; No Liens. Borrower shall maintain all
Collateral in good condition and repair at all times, and preserve it against
any loss, damage, or destruction of any nature whatsoever, and keep said
Collateral free and clear of any Liens, except for the Permitted Encumbrances,
and shall not permit Collateral to become a fixture to real estate or accessions
to other personal property.

 

9.10        Payment of Proceeds. Borrower shall forthwith upon receipt of all
Proceeds of Collateral, pay such Proceeds (insurance or otherwise) up to the
amount of the then-outstanding Obligations over to Lender for application
against the Obligations in such order and manner as Lender may elect.

 

9.11        Records. Borrower shall at all times keep accurate and complete
records of its operations, of the Collateral and the status of each Account,
which records shall be maintained at its executive offices as set forth on
Section 5.4(m) of Borrower’s Disclosure Schedule.

 

9.12        Pay Obligations. Except with respect to those certain trade accounts
payable listed in Section 9.3 of Borrower’s Disclosure Schedule, Borrower shall
promptly and timely pay all Obligations when due in accordance with the Loan
Documents.

 

9.13        Delivery of Documents. If any Proceeds of Accounts shall include, or
any of the Accounts shall be evidenced by, notes, trade acceptances or
instruments or documents, whether or not negotiable, then Borrower waives
protest regardless of the form of the endorsement. If Borrower fails to endorse
any instrument or document, Lender is authorized to endorse it on Borrower’s
behalf.

 

9.14        SEC Reporting Status. Borrower shall timely file all reports
required to be filed with the SEC pursuant to Section 13 or 15(d) of the 1934
Act.

 

 34

 

 

9.15        Further Assurances. Borrower shall at any time or from time to time
upon request of Lender take such steps and execute and deliver such Financing
Statements and other documents (including, without limitation, original title
certificates of motor vehicles included in the Collateral and certificates of
title with respect to any other Collateral, subject in each case to certificate
of title statutes in the United States) all in the form and substance
satisfactory to Lender relating to the creation, validity or perfection of the
security interests provided for herein, under the UCC or which are reasonably
necessary to effectuate the purposes and provisions of this Agreement. Borrower
shall defend the right, title and interest of Lender in and to the Collateral
against the claims and demands of all Persons whomsoever, and take such actions,
including (i) all actions necessary to grant Lender “control” of any Investment
Property, Deposit Accounts, Letter-of-Credit Rights or Electronic Chattel Paper
owned by it, with any agreements establishing control to be in form and
substance satisfactory to Lender, (ii) the prompt (but in no event later than
two (2) Business Days following Lender’s request therefor) delivery to Lender of
all original Instruments, Chattel Paper, negotiable Documents and certificated
Securities owned by it (in each case, accompanied by stock powers, allonges or
other instruments of transfer executed in blank), (iii) notification of Lender’s
interest in Collateral at Lender’s request, and (iv) the institution of
litigation against third parties as shall be prudent in order to protect and
preserve Borrower’s and/or Lender’s respective and several interests in the
Collateral.

 

9.16        Indemnification. Borrower shall indemnify, protect, defend and hold
Lender, and Lender’s members, managers, directors, officers, employees, agents,
attorneys, and representatives (each, an “Indemnified Party”) harmless from and
against any and all claims, demands, suits, judgments, losses, damages,
liabilities, expenses, costs and fees (including reasonable attorneys’ fees) and
liabilities of any kind or nature relating to, resulting from, arising out of or
in connection with the Loan Documents and the transactions contemplated by the
Loan Documents. If a claim or action shall be brought against an Indemnified
Party based upon any of the above, the Indemnified Party shall select counsel to
defend such claim or action. Borrower shall be responsible for payment of all
costs and expenses of such counsel selected by the Indemnified Party and all
costs and expenses incurred by the Indemnified Party. The Indemnified Party and
counsel selected by the Indemnified Party shall defend, compromise, settle or
purse such claim or action at Borrower’s expense. The provisions of this Section
shall survive the termination of this Agreement and the final repayment of the
Obligations.

 

9.17        Name Changes; Location Changes.

 

(a)          Subject to Section 10.11 (“Change of Business or Name”), Borrower
shall promptly notify Lender of any changes in the name of Borrower or if
Borrower is known by or conducting business under any names other than those set
forth in this Agreement.

 

(b)          Borrower shall deliver not less than thirty (30) days prior written
notice to Lender if Borrower intends to conduct any of its Business or
operations at or out of offices or locations other than those set forth in
Section 5.4(m) of the Borrower’s Disclosure Schedule, or if it changes the
location of its chief executive office or the address at which it maintains its
books and records.

 

9.18        Borrower Financial Covenants.

 

(a)          Adjusted Gross Revenues. Borrower will maintain (i) minimum monthly
gross revenues of not less than eighty percent (80%) of the projected monthly
plan provided by Borrower to Lender prior to the date hereof and annexed hereto
as Exhibit 9.18(a), as measured monthly as of the last day of each month during
the Term, and (ii) minimum quarterly gross revenues of not less than eighty-five
percent (85%) of the projected quarterly plan provided by Borrower to Lender
prior to the date hereof and annexed hereto as Exhibit 9.18(a), as measured
quarterly as of the last day of each fiscal quarter during the Term .

 

 35

 

 

(b)          EBITDA. Borrower will maintain minimum quarterly EBITDA of not less
than eighty-five percent (85%) of the projected quarterly plan provided by
Borrower to Lender prior to the date hereof and annexed hereto as Exhibit
9.18(b), as measured quarterly as of the last day of each fiscal quarter during
the Term.

 

SECTION 10.  NEGATIVE COVENANTS.

 

Until payment and satisfaction in full of all Obligations and the termination of
this Agreement, Borrower hereby covenants and agrees as follows:

 

10.1        Change of Control; No Creation of Subsidiaries. Borrower will not
consolidate with, merge with, or acquire the stock or a material portion of the
assets of any person, firm, joint venture, partnership, corporation, or other
entity, whether by merger, consolidation, purchase of stock or otherwise if any
such action results in a Change of Control (as defined below). Borrower will not
create or permit to exist any Subsidiary unless such new Subsidiary is a
wholly-owned Subsidiary and is designated by Lender as either a co-borrower or
guarantor hereunder and such Subsidiary shall have entered into all such
documentation required by Lender, including, without limitation, to grant to
Lender a first priority perfected security interest in substantially all of such
Subsidiary’s assets to secure the Obligations. In addition, Borrower will not
acquire a material portion of the assets of any entity in a manner that is not
addressed by the foregoing provisions of this Section 10.1 if such action would
impair Lender’s rights hereunder or in the Collateral.

 

A “Change of Control” shall be deemed to have occurred if:

 

(i)          any “Person,” which shall mean a “person” as such term is used in
Sections 13(d) and 14(d) of the 1934 Act, or group of Persons, other than
Persons that are holders of voting securities of the Borrower as of the date of
the execution of this Agreement, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of Borrower representing 50% or more of the combined voting power of Borrower’s
then outstanding voting securities;

 

(ii)         individuals, who at the Closing Date constitute the Board of
Directors or the managers of Borrower, and any new director or manager whose
election by the Board of Directors or managers of Borrower, or whose nomination
for election by Borrower’s equity holders, was approved by a vote of at least
one-half (1/2) of the directors or managers then in office (other than in
connection with a contested election), cease for any reason to constitute at
least a majority of the Board of Directors or managers of Borrower;

 

(iii)        the stockholders or members of Borrower approve (I) a plan of
complete liquidation of Borrower or (II) the sale or other disposition by
Borrower of all or substantially all of Borrower’s assets; or

 

(iv)        a merger or consolidation of Borrower with any other entity is
consummated, other than:

 

 36

 

 

(A)         a merger or consolidation which results in the voting securities of
Borrower outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the surviving
entity's outstanding voting securities immediately after such merger or
consolidation; or

 

(B)         a merger or consolidation which would result in the directors or
managers of Borrower (who were directors or managers immediately prior thereto)
continuing to constitute more than 50% of all directors or managers of the
surviving entity immediately after such merger or consolidation.

 

In this paragraph (iv), “surviving entity” shall mean only an entity in which
all of Borrower’s equity holders immediately before such merger or consolidation
(determined without taking into account any equity holders properly exercising
appraisal or similar rights) become stockholders by the terms of such merger or
consolidation, and the phrase “directors or managers of Borrower (who were
directors or managers immediately prior thereto)” shall include only individuals
who were directors or managers of Borrower at the Closing Date.

 

10.2        Disposition of Assets or Collateral. Borrower will not sell, lease,
transfer, convey, or otherwise dispose of any or all of its assets or
Collateral, other than the sale of Equipment in accordance with Lender’s prior
written consent under Section 5.4(e) hereof.

 

10.3        Other Liens. Borrower will not incur, create or permit to exist any
Lien on any of its property or assets, whether now owned or hereafter acquired,
except for (a) those Liens in favor of Lender created by this Agreement and the
other Loan Documents and (b) the Permitted Encumbrances.

 

10.4        Other Liabilities. Borrower will not incur, create, assume, or
permit to exist, any Indebtedness or liability on account of either borrowed
money or the deferred purchase price of property, except (i) Obligations to
Lender, (ii) debt expressly subordinated to Borrower’s Obligations to Lender
pursuant to a subordination agreement in form and substance satisfactory to
Lender or (iii) Permitted Indebtedness.

 

10.5        Loans. Borrower will not make any loans to any Person, other than
advances to employees of Borrower in the ordinary course of business, with
outstanding advances to any employee not to exceed $5,000 at any time.

 

10.6        Guaranties. Borrower will not assume, guaranty, endorse,
contingently agree to purchase or otherwise become liable upon the obligation of
any Person, except by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business.

 

10.7        Transfers of Notes or Accounts. Borrower will not sell, assign,
transfer, discount or otherwise dispose of any Accounts or any promissory note
payable to Borrower, with or without recourse.

 

 37

 

 

10.8        Dividends. Borrower will not declare or pay any cash dividend, make
any distribution on, redeem, retire or otherwise acquire directly or indirectly,
any shares of its stock or other Equity Interests without the prior written
consent of Lender.

 

10.9        Payments to Affiliates. Except as set forth in Section 10.9 of the
Borrower’s Disclosure Schedule, or as otherwise approved by Lender in writing in
advance, Borrower shall not make any payments of cash or other property to any
Affiliate.

 

10.10     Modification of Documents. Borrower will not change, alter or modify,
or permit any change, alteration or modification of its Organizational Documents
in any manner that might adversely affect Lender’s rights hereunder as a secured
lender or its Collateral without Lender's prior written consent.

 

10.11     Change Business or Name. Borrower will not engage in any business
other than the Business, or change its name as it appears in the official
filings of its state of organization.

 

10.12     Settlements. Other than in the ordinary course of its business,
Borrower will not compromise, settle or adjust any claims in any amount relating
to any of the Collateral, without the prior written consent of Lender.

 

SECTION 11.  EVENTS OF DEFAULT.

 

The occurrence of any of the following shall constitute an event of default
(hereinafter referred to as an “Event of Default”):

 

11.1        Failure to Pay. The failure by Borrower to pay, when due, (a) any
payment of principal, interest, fees or other charges due and owing to Lender
pursuant to any obligations of Borrower to Lender including, without limitation,
those Obligations arising pursuant to this Agreement or any Loan Document, or
under any other agreement for the payment of monies then due and payable to
Lender, where such failure to pay continues for a period of more than three (3)
calendar days, or (b) any taxes due to any Governmental Authority where such
failure to pay continues for a period of more than ten (10) calendar days.

 

11.2        Failure of Insurance. Failure of one or more of the insurance
policies required hereunder to remain in full force and effect; failure on the
part of Borrower to pay or cause to be paid all premiums when due on the
insurance policies pursuant to this Agreement; failure on the part of Borrower
to take such other action as may be requested by Lender in order to keep said
policies of insurance in full force and effect until all Obligations have been
indefeasibly paid in full; and failure on the part of Borrower to execute any
and all documentation required by the insurance companies issuing said policies,
in each case, which failure continues for a period of more than ten (10)
Business Days.

 

11.3        Failure to Perform. Borrower’s failure to perform or observe any
material covenant, term or condition of this Agreement or in any other Loan
Document.

 

11.4        Cross Default. Borrower’s breach of (a) any obligation of Borrower
to Colgan Financial Group, Lincoln Park Capital or Redwood Fund LP, if such
breach, if uncured or unwaived, would trigger acceleration of the obligations of
Borrower thereunder and continues for a period of more than ten (10) calendar
days, or (b) any Recurring Revenue Contract, which breach continues for a period
of more than ten (10) calendar days, or (c) any Material Contract other than a
Recurring Revenue Contract, if such breach, if uncured or unwaived, would
trigger termination of such Material Contract and such breach continues for a
period of more than ten (10) calendar days

 

 38

 

 

11.5        False Representation or Warranty. Borrower shall have made any
statement, representation or warranty in this Agreement or in any other Loan
Document to which Borrower is a party or in a certificate executed by Borrower
incident to this Agreement, which is at any time found to have been false in any
material respect at the time such representation or warranty was made.

 

11.6        Liquidation, Voluntary Bankruptcy, Dissolution, Assignment to
Creditors. Any resolution shall be passed or any action (including a meeting of
creditors) shall be taken by Borrower for the termination, winding up,
liquidation or dissolution of Borrower, or Borrower shall make an assignment for
the benefit of creditors, or Borrower shall file a petition in voluntary
liquidation or bankruptcy, or Borrower shall file a petition or answer or
consent seeking, or consenting to, the reorganization of Borrower or the
readjustment of any of the indebtedness of Borrower under any applicable
insolvency or bankruptcy laws now or hereafter existing (including the United
States Bankruptcy Code), or Borrower shall consent to the appointment of any
receiver, administrator, liquidator, custodian or trustee of all or any part of
the property or assets of Borrower or any corporate or limited liability company
action shall be taken by Borrower for the purposes of effecting any of the
foregoing.

 

11.7        Involuntary Petition Against Borrower. Any petition or application
for any relief is filed against Borrower under applicable insolvency or
bankruptcy laws now or hereafter existing (including the United States
Bankruptcy Code) or under any insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at law or in equity), and is
not dismissed or stayed within thirty (30) days of the filing thereof.

 

11.8        Judgments; Levies. Judgments or attachments aggregating in excess of
$10,000 at any given time are obtained against Borrower which remain unstayed or
unsatisfied for a period of ten (10) days or are enforced.

 

11.9        Change in Condition. There occurs any event or a change in the
condition or affairs, financial or otherwise, of Borrower which, in the
reasonable opinion of Lender, impairs Lender's security or the ability of
Borrower to discharge its obligations hereunder or any other Loan Document or
which impairs the rights of Lender in the Collateral.

 

11.10     Environmental Claims. Lender determines that any Environmental
Liabilities and Costs or Environmental Lien with respect to Borrower will have a
potentially adverse effect on the financial condition of Borrower or on the
Collateral.

 

11.11     Failure to Notify. If at any time Borrower fails to provide Lender
within ten (10) Business Days of Borrower’s receipt thereof with notice or
copies, if written, of all complaints, orders, citations or notices with respect
to environmental, health or safety complaints.

 

11.12     Failure to Deliver Documentation. Borrower shall fail to obtain and
deliver to Lender within ten (10) Business Days of Lender’s request any other
documentation required to be signed or obtained as part of this Agreement, or
shall have failed to take any reasonable action requested by Lender to perfect,
protect, preserve and maintain the security interests and Lien on the Collateral
provided for herein.

 

 39

 

 

11.13     Change of Control. Borrower undergoes a Change of Control.

 

11.14     [RESERVED]

 

11.15     Dissolution; Maintenance of Existence. Borrower is dissolved, or
Borrower fails to maintain its corporate existence in good standing, or the
usual business of Borrower ceases or is suspended in any respect.

 

11.16     Indictment. The indictment of Borrower or any director or Responsible
Officer of Borrower under any criminal statute, or commencement of criminal or
civil proceedings against Borrower, pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of any material
portion of the property of Borrower.

 

11.17     Tax Liens. The filing of a Lien for any unpaid taxes filed by any
Governmental Authority against Borrower or any of its assets if uncured or
unwaived for a period of more than ten (10) calendar days.

 

11.18     Challenge to Validity of Loan Documents. Borrower attempts to
terminate, or challenges the validity of, or its liability under, this Agreement
or any other Loan Document, or any proceeding shall be brought to challenge the
validity, binding effect of any Loan Document, or any Loan Document ceases to be
a valid, binding and enforceable obligation of Borrower.

 

11.19     Claims Against Lender. Any claims asserted by the Borrower seeking to
challenge the Loan Documents or Lender’s Liens in the Collateral, or otherwise
commencing any cause of action against the Lender.

 

11.20     Termination of Guarantee. The Guarantee shall have terminated.

 

 40

 

 

SECTION 12.  REMEDIES.

 

12.1       Acceleration; Other Remedies. Upon the occurrence and during the
continuation of an Event of Default:

 

(a)          Lender shall have all rights and remedies provided in this
Agreement, any of the other Loan Documents, the UCC or other applicable law, all
of which rights and remedies may be exercised without notice to Borrower, all
such notices being hereby waived, except such notice as is expressly provided
for hereunder or is not waivable under applicable law. All rights and remedies
of Lender are cumulative and not exclusive and are enforceable, in Lender's
discretion, alternatively, successively, or concurrently on any one or more
occasions and in any order Lender may determine. Without limiting the foregoing,
Lender may (i) accelerate the payment of all Obligations and demand immediate
payment thereof to Lender, (ii) with or without judicial process or the aid or
assistance of others, enter upon any premises on or in which any of the
Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(iii) require Borrower, at Borrower’s expense, to assemble and make available to
Lender any part or all of the Collateral at any place and time designated by
Lender, (iv) collect, foreclose, receive, appropriate, setoff and realize upon
any and all Collateral, (v) notify Account Debtors or other obligors to make
payment directly to Lender, or notify bailees as to the disposition of
Collateral, (vi) extend the time of payment of, compromise or settle for cash,
credit, return of merchandise, and upon any terms or conditions, any and all
Accounts or other Collateral which includes a monetary obligation and discharge
or release the Account Debtor or other obligor, without affecting any of the
Obligations, and (vii) sell, lease, transfer, assign, deliver or otherwise
dispose of any and all Collateral (including, without limitation, entering into
contracts with respect thereto, by public or private sales at any exchange,
broker's board, any office of Lender or elsewhere) at such prices or terms as
Lender may deem reasonable, for cash, upon credit or for future delivery, with
Lender having the right to purchase the whole or any part of the Collateral at
any such public sale, all of the foregoing being free from any right or equity
of redemption of Borrower, which right or equity of redemption is hereby
expressly waived and released by Borrower. If any of the Collateral or other
security for the Obligations is sold or leased by Lender upon credit terms or
for future delivery, the Obligations shall not be reduced as a result thereof
until payment therefor is finally collected by Lender. If notice of disposition
of Collateral is required by law, ten (10) days prior notice by Lender to
Borrower designating the time and place of any public sale or the time after
which any private sale or other intended disposition of Collateral is to be
made, shall be deemed to be reasonable notice thereof and Borrower waives any
other notice. In the event Lender institutes an action to recover any Collateral
or seeks recovery of any Collateral by way of prejudgment remedy, Borrower
waives the posting of any bond which might otherwise be required. In addition to
the foregoing and without limitation to any other provision hereof, Borrower
hereby grants Lender its assignee or any of its representatives and also grants
to any purchasers of any Collateral at any public or private sale conducted by
Lender, the right and license, for a period of up to ninety (90) days commencing
on the date of the conclusion of such public or private sale conducted by
Lender, to use all of the Borrower’s names, trade names, business names and
trademarks, to enter upon and use the premises where the Collateral is located
and to do with the Collateral so purchased, any or all of the Permitted Actions
at no cost to Lender and at no cost to any purchaser of any Collateral at a
public or private sale conducted by Lender or by any purchaser of any
Collateral. Borrower acknowledges and agrees that the foregoing rights of Lender
and any purchasers of Collateral pursuant to a public or private sale conducted
by Lender shall survive the Term.

 

(b)          Lender may apply the Proceeds of Collateral actually received by
Lender from any sale, lease, foreclosure or other disposition of the Collateral
to payment of any of the Obligations, in whole or in part (including attorneys'
fees and legal expenses incurred by Lender with respect thereto or otherwise
chargeable to Borrower) and in such order as Lender may elect, whether or not
then due. Borrower shall remain liable to Lender for the payment on demand of
any deficiency together with interest at the Default Interest Rate and all costs
and expenses of collection or enforcement, including reasonable attorneys' fees
and legal expenses.

 

(c)          Lender may, at its option, cure any default by Borrower under any
agreement with a third party or pay or bond on appeal any judgment entered
against Borrower, discharge taxes and Liens at any time levied on or existing
with respect to the Collateral, and pay any amount, incur any expense or perform
any act which, in Lender's sole and absolute judgment, is necessary or
appropriate to preserve, protect, insure, maintain, or realize upon the
Collateral. Such amounts paid by Lender shall be repayable by Borrower on demand
and added to the Obligations, with interest payable thereon at the Default
Interest Rate. Lender shall be under no obligation to effect such cure, payment,
bonding or discharge, and shall not, by doing so, be deemed to have assumed any
obligation or liability of Borrower.

 

 41

 

 

(d)          Lender and Lender’s agents shall have the right to utilize any of
Borrower’s customer lists, registered names, trade names or trademarks to
publicly advertise, sell, lease, transfer, assign, deliver or otherwise dispose
of any and all Collateral and Borrower will be deemed to have waived and voided
any confidentiality agreements by and between Borrower and Lender.

 

12.2        Set-off. Lender shall have the right, immediately and without notice
of other action, to set-off against any of Borrower’s liabilities to Lender any
money or other liability owed by Lender or any Affiliate of Lender (and such
Affiliate of Lender is hereby authorized to effect such set-off) in any capacity
to Borrower, whether or not due, and Lender or such Affiliate shall be deemed to
have exercised such right of set-off and to have made a charge against any such
money or other liability immediately upon the occurrence of such Event of
Default even though the actual book entries may be made at a time subsequent
thereto. The right of set-off granted hereunder shall be effective irrespective
of whether Lender shall have made demand under or in connection with the Loans.
None of the rights of Lender described in this Section are intended to diminish
or limit in any way Lender's or Affiliates of Lender's common-law set-off
rights.

 

12.3        Costs and Expenses. Borrower shall be liable for all costs, charges
and expenses, including attorney's fees and disbursements, incurred by Lender by
reason of the occurrence of any Event of Default or the exercise of Lender's
remedies with respect thereto, each of which shall be repayable by Borrower on
demand with interest at the Default Interest Rate, and added to the Obligations.

 

12.4        No Marshalling. Lender shall be under no obligation whatsoever to
proceed first against any of the Collateral or other property which is security
for the Obligations before proceeding against any other of the Collateral. It is
expressly understood and agreed that all of the Collateral or other property
which is security for the Obligations stands as equal security for all
Obligations, and that Lender shall have the right to proceed against any or all
of the Collateral or other property which is security for the Obligations in any
order, or simultaneously, as in its sole and absolute discretion it shall
determine. It is further understood and agreed that Lender shall have the right
to sell any or all of the Collateral or other property which is security for the
Obligations in any order or simultaneously, as Lender shall determine in its
sole and absolute discretion.

 

12.5        No Implied Waivers; Rights Cumulative. No delay on the part of
Lender in exercising any right, remedy, power or privilege hereunder or under
any other Loan Document or provided by statute or at law or in equity or
otherwise shall impair, prejudice or constitute a waiver of any such right,
remedy, power or privilege or be construed as a waiver of any Event of Default
or as an acquiescence therein. No right, remedy, power or privilege conferred on
or reserved to Lender hereunder or under any other Loan Document or otherwise is
intended to be exclusive of any other right, remedy, power or privilege. Each
and every right, remedy, power or privilege conferred on or reserved to Lender
under this Agreement or under any of the other Loan Documents or otherwise shall
be cumulative and in addition to each and every other right, remedy, power or
privilege so conferred on or reserved to Lender and may be exercised by Lender
at such time or times and in such order and manner as Lender shall (in its sole
and absolute discretion) deem expedient.

 

 42

 

 

SECTION 13. OTHER RIGHTS OF LENDER.

 

13.1        Collections. Borrower hereby authorizes Lender to, and Lender shall
make such arrangements as it shall deem necessary or appropriate to, collect the
Accounts and any other monetary obligations included in, or Proceeds of, the
Collateral at any time whether or not an Event of Default has occurred. Borrower
shall, at Borrower’s expense and in the manner requested by Lender from time to
time, direct that remittances and all other Proceeds of accounts and other
Collateral up to the amount of the then-current Obligations shall be (a)
remitted in kind to Lender, (b) sent to a post office box designated by and/or
in the name of Lender, or in the name of Borrower, but as to which access is
limited to Lender and/or (c) deposited into a bank account maintained in the
name of Lender and/or a blocked bank account under arrangements with the
depository bank under which all funds deposited to such blocked bank account are
required to be transferred solely to Lender. In connection therewith, Borrower
shall execute such post office box and/or blocked bank account agreements as
Lender shall specify.

 

13.2        Repayment of Obligations. All Obligations shall be payable at
Lender's office set forth below or at a bank or such other place as Lender may
expressly designate from time to time for purposes of this Section. Lender shall
apply all payments received from Borrower and all Proceeds of Accounts or other
Collateral received by Lender and all other payments in respect of the
Obligations to the Loans whether or not then due or to any other Obligations
then due, in whatever order or manner Lender shall determine.

 

13.3        Lender Appointed Attorney-in-Fact.

 

(a)          Borrower hereby irrevocably constitutes and appoints Lender, with
full power of substitution, as its true and lawful attorney-in-fact, with full
irrevocable power and authority in its place and stead and in its name or
otherwise, from time to time in Lender's discretion, at Borrower’s sole cost and
expense, until the Obligations are indefeasibly paid in full, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments which Lender may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limiting the
generality of the foregoing, (i) at any time any of the Obligations are
outstanding, (A) to transmit to Account Debtors, other obligors or any bailees
notice of the interest of Lender in the Collateral or request from Account
Debtors or such other obligors or bailees at any time, in the name of Borrower
or Lender or any designee of Lender, information concerning the Collateral and
any amounts owing with respect thereto; (B) to execute in the name of Borrower
and file against Borrower in favor of Lender Financing Statements or amendments
with respect to the Collateral, or record a copy or an excerpt hereof in the
United States Copyright Office or the United States Patent and Trademark Office
and to take all other steps as are necessary in the reasonable opinion of Lender
under applicable law to perfect the security interests granted herein; and (C)
to pay or discharge Taxes, Liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral; and (ii) after and
during the continuation of an Event of Default, (A) to receive, take, endorse,
assign, deliver, accept and deposit, in the name of Lender or Borrower, any and
all cash, checks, commercial paper, drafts, remittances and other instruments
and documents relating to the Collateral or the Proceeds thereof, (B) to notify
Account Debtors or other obligors to make payment directly to Lender, or notify
bailees as to the disposition of Collateral, (C) to change the address for
delivery of mail to Borrower and to receive and open mail addressed to Borrower,
(D) take or bring, in the name of Lender or Borrower, all steps, actions, suits
or proceedings deemed by Lender necessary or desirable to effect collection of
or other realization upon the Collateral; (E) to obtain and adjust insurance
required pursuant to this Agreement and to pay all or any part of the premiums
therefor and the costs thereof, (F) to assemble, market and/or sell any
Collateral, (G) to take any and all action and to execute and deliver any and
all documents and instruments which Lender may deem reasonably necessary or
advisable to (a) accomplish the purposes of perfecting, continuing and
preserving, a continuing first priority security interest in any of the
Collateral in favor of Lender, and (b) effect a transfer of any of the
Collateral to Lender or to Lender’s designees, and (H) to extend the time of
payment of, compromise or settle for cash, credit, return of merchandise, and
upon any terms or conditions, any and all Accounts or other Collateral which
includes a monetary obligation and discharge or release the Account Debtor or
other obligor, without affecting any of the Obligations.

 

 43

 

 

(b)          Borrower hereby ratifies, to the extent permitted by law, all that
Lender shall lawfully and in good faith do or cause to be done by virtue of and
in compliance with this Agreement. The powers of attorney granted pursuant to
this Agreement are each a power coupled with an interest and shall be
irrevocable until the Obligations are paid indefeasibly in full. Borrower shall
promptly comply with Lender’s requests, including, without limitation, any
request to provide Lender with access to Borrower’s premises, to enable Lender
to exercise its remedies in accordance with Section 13.3(a).

 

13.4        Release of Lender. Borrower hereby releases and exculpates Lender,
its officers, partners, members, directors, employees, agents, representatives
and designees, from any liability arising from any acts or occurrences under
this Agreement or in furtherance thereof, whether as attorney-in-fact or
otherwise, whether of omission or commission, and whether based upon any error
of judgment or mistake of law or fact, except for gross negligence or willful
misconduct as determined by a final and non-appealable order from a court of
competent jurisdiction. In no event will Lender have any liability to Borrower
for lost profits or other special or consequential damages.

 

13.5        Uniform Commercial Code. At all times prior and subsequent to an
Event of Default hereinafter, Lender shall be entitled to all the rights and
remedies of a secured party under the UCC with respect to all Collateral.

 

13.6        Preservation of Collateral. At all times prior and subsequent to an
Event of Default hereinafter, Lender may (but without any obligation to do so)
take any and all action which in its sole and absolute discretion is necessary
and proper to preserve its interest in the Collateral, including without
limitation the payment of debts of Borrower which might, in Lender's sole and
absolute discretion, impair the Collateral or Lender's security interest
therein, and the sums so expended by Lender shall be secured by the Collateral,
shall be added to the amount of the Obligations due Lender and shall be payable
on demand with interest at the rate applicable to the Revolving Loan set forth
in Section 3.1 hereof from the date expended by Lender until repaid by Borrower.
After written notice by Lender to Borrower and automatically, without notice,
after an Event of Default, Borrower shall not, without the prior written consent
of Lender in each instance, (a) grant any extension of time of payment of any
Accounts, (b) compromise or settle any Accounts for less than the full amount
thereof, (c) release in whole or in part any Account Debtor or other person
liable for the payment of any of the Accounts or any such other Collateral, or
(d) grant any credits, discounts, allowances, deductions, return authorizations
or the like with respect to any of the Accounts.

 

 44

 

 

13.7        Lender's Right to Cure. In the event Borrower shall fail to perform
any of its Obligations hereunder or under any other Loan Document, then Lender,
in addition to all of its rights and remedies hereunder, may perform the same,
but shall not be obligated to do so, at the cost and expense of Borrower. Such
costs and expenses shall be added to the amount of the Obligations due Lender,
and Borrower shall promptly reimburse Lender for such amounts together with
interest at the Default Interest Rate from the date such sums are expended until
repaid by Borrower.

 

13.8        Inspection of Collateral; Access to Records. From time to time as
requested by Lender, Lender or its designee shall have access, (a) prior to an
Event of Default, at the sole expense of Borrower, during reasonable business
hours to all of the premises where Collateral is located for the purpose of
inspecting the Collateral and to all of Borrower’s Collateral, and all books and
records of Borrower, and Borrower shall permit Lender or Lender’s designees to
make copies of such books and records or extracts therefrom as Lender may
request, and (b) on or after an Event of Default, at the sole expense of
Borrower, at any time, to all of the premises where Collateral is located for
the purposes of inspecting, disposing and realizing upon the Collateral, and all
Borrower’s books and records, and Borrower shall permit Lender or its designee
to make such copies of such books and records or extracts therefrom as Lender
may request. Without expense to Lender, Lender may use such of Borrower’s
personnel, equipment, including computer equipment, programs, printed output and
computer readable media, supplies and premises for the realization on Collateral
as Lender, in its reasonable discretion prior to an Event of Default and in its
sole and absolute discretion after an Event of Default has occurred and is
continuing, deems appropriate. Borrower hereby irrevocably authorizes all
accountants and third parties to disclose and deliver to Lender at Borrower’s
expense all financial information, books and records, work papers, management
reports and other information in its possession regarding Borrower.

 

SECTION 14. PROVISIONS OF GENERAL APPLICATION.

 

14.1        Waivers. Borrower waives demand, presentment, notice of dishonor or
protest and notice of protest of any instrument of Borrower or others which may
be included in the Collateral.

 

14.2        Survival. All covenants, agreements, representations and warranties
made by Borrower herein or in any other Loan Document or in any certificate,
report or instrument contemplated hereby shall survive any independent
investigation made by Lender and the execution and delivery of this Agreement,
and such certificates, reports or instruments and shall continue so long as any
Obligations are outstanding and unsatisfied, applicable statutes of limitations
to the contrary notwithstanding.

 

14.3        Notices. All notices, requests and demands to or upon the respective
parties hereto shall be in writing and either (a) delivered by registered or
certified mail, (b) delivered by hand, or (c) delivered by national overnight
courier service with next Business Day delivery, and shall be deemed to have
been duly given or made (i) upon the earlier of actual receipt and three (3)
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (ii) one (1)
Business Day after deposit with a national overnight courier with all charges
prepaid, or (iii) when hand-delivered. All notices, requests and demands are to
be given or made to the respective parties at the following addresses (or to
such other addresses as either party may designate by notice in accordance with
the provisions of this paragraph):

 

 45

 

 

If to Borrower:

 

Greenwood Hall, Inc.

12424 Wilshire Boulevard

Suite 1030, Los Angeles, CA 90025

Attention: Dr. John Hall

 

With a copy to:

 

Drinker Biddle & Reath LLP

1800 Century Park East

Suite 1500

Los Angeles, CA 90067

Attention: Alan A. Lanis, Jr., Esq.

 

If to Lender:

 

Moriah Education Management LLC

1 University Plaza

Suite 407

Hackensack, NJ 07601

Attention: Greg Zilberstein

 

With a copy to:

 

Cohen Tauber Spievack & Wagner P.C.

420 Lexington Avenue, Suite 2400

New York, New York 10170

Attention: Adam Stein

 

Notwithstanding the foregoing, that parties expressly acknowledge and agree that
foregoing provisions of notice by Lender to Borrower’s counsel is an
accommodation only, and that Lender shall have fulfilled its notice obligation
hereunder if notice shall have been received by Borrower at the address set
forth above, irrespective of whether such notice is received by Borrower’s
counsel.

 

14.4        Amendments; Waiver of Defaults. The terms of this Agreement shall
not be amended, waived, altered, modified, supplemented or terminated in any
manner whatsoever except by a written instrument signed by Lender and Borrower.
Any default or Event of Default by Borrower may only be waived by a written
instrument specifically describing such default or Event of Default and signed
by the Lender.

 

 46

 

 

14.5        Binding on Successors.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, provided,
however, that Borrower may not assign any of its rights or obligations under
this Agreement or the other Loan Documents to any Person without the prior
written consent of Lender.

 

(b)          Lender may assign any or all of the Obligations together with any
or all of the security therefor to any Person and any such assignee shall
succeed to all of Lender’s rights with respect thereto. Lender shall notify
Borrower of any such assignment. Upon such assignment, Lender shall have no
further obligations under the Loan Documents. Lender may from time to time sell
or otherwise grant participations in any of the Obligations and the holder of
any such participation shall, subject to the terms of any agreement between
Lender and such holder, be entitled to the same benefits as Lender with respect
to any security for the Obligations in which such holder is a participant.

 

14.6        Invalidity. Any provision of this Agreement which may be determined
by competent authority to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

14.7        Publicity. Borrower hereby authorizes Lender to make appropriate
announcements of the financial arrangement entered into by and between Borrower
and Lender, including, without limitation, announcements which are commonly
known as tombstones, in such publications and to such selected parties as Lender
shall in its sole and absolute discretion deem appropriate, or as required by
applicable law. Lender hereby authorizes Borrower to disclose the material terms
of this Agreement, including, but not limited to the name of Lender, in
Borrower’s SEC filings, subject to Lender’s prior review and approval of the
sections thereof relating to this Agreement, and to file the material Loan
Documents as exhibits thereto to the extent required under applicable law.

 

14.8        Section or Paragraph Headings. Section and paragraph headings are
for convenience only and shall not be construed as part of this Agreement.

 

14.9        APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, THE LAWS
OF WHICH THE BORROWER HEREBY EXPRESSLY ELECTS TO APPLY TO THIS AGREEMENT,
WITHOUT GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW THEREUNDER. THE BORROWER
AGREES THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS
AGREEMENT SHALL BE COMMENCED IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT.

 

 47

 

 

14.10      WAIVER OF JURY TRIAL. BORROWER HEREBY WAIVES ANY AND ALL RIGHTS THAT
IT MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR
ANY STATE TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY OR
INDIRECTLY IN ANY ACTION OR PROCEEDING BETWEEN BORROWER AND LENDER OR THEIR
SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR THE COLLATERAL. IT IS INTENDED THAT
SAID WAIVER SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN
ANY ACTION OR PROCEEDINGS BETWEEN BORROWER AND LENDER. BORROWER WAIVES ALL
RIGHTS TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY
KIND, NATURE OR DESCRIPTION IN ANY ACTION OR PROCEEDING INSTITUTED BY LENDER
WITH RESPECT TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS, THE
COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING THERETO, EXCEPT
COMPULSORY COUNTERCLAIMS.

 

14.11      CONSENT TO JURISDICTION. BORROWER HEREBY (a) IRREVOCABLY SUBMITS AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED
IN THE STATE OF NEW YORK, NEW YORK COUNTY WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS AND/OR THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING
THERETO, AND (b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE OR FORUM NON CONVENIENS WITH RESPECT THERETO. IN ANY SUCH ACTION OR
PROCEEDING, BORROWER WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR
OTHER PROCESS AND PAPERS THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT ITS OFFICES
SET FORTH HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS RECEIVED NOTICE AS
PROVIDED IN THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, BORROWER CONSENTS TO
THE COMMENCEMENT BY LENDER OF ANY SUIT, ACTION OR PROCEEDING IN ANY OTHER
JURISDICTION TO ENFORCE LENDER’S RIGHTS AND BORROWER WAIVES ANY OBJECTIONS WHICH
IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY
SUCH SUIT, ACTION OR PROCEEDING.

 

14.12      Entire Agreement. This Agreement, the other Loan Documents, any
supplements or amendments hereto or thereto, and any instruments or documents
delivered or to be delivered in connection herewith or therewith contains the
entire agreement and understanding concerning the subject matter hereof and
thereof between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written. In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.

 

14.13     Counterparts. This Agreement may be executed in counterparts and by
facsimile or other electronic signatures, each of which when so executed, shall
be deemed an original, but all of which shall constitute but one and the same
instrument.

 

14.14     Joint and Several Obligations. If more than one Person is a Borrower
hereunder, the following shall apply:

 

 48

 

 

(a)          All Obligations, covenants and liabilities of Borrower hereunder
shall be the joint and several Obligations, covenants and liabilities of each
Borrower. All representations and warranties of Borrower hereunder shall be
deemed made by each Borrower with respect to such Borrower. The Borrower shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of the Borrower shall in no way be
affected by the failure of Lender to pursue or preserve its rights against any
Borrower or the release by Lender of any Collateral now or thereafter acquired
from any Borrower.

 

(b)          Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Borrower may now or hereafter have against any other Borrower or against
any other Person directly or contingently liable for the Obligations until all
Obligations have been indefeasibly paid in full as determined by Lender.

 

(c)          Each Borrower represents and warrants to Lender that (i) the
Borrowers have one or more common or affiliated shareholders, directors and
officers, (ii) the businesses and corporate activities of each Borrower are
closely related to, and substantially benefit, the business and corporate
activities of the other, (iii) each Borrower will receive a substantial economic
benefit from entering into this Agreement and will receive a substantial
economic benefit from the application of the Loan hereunder, in each case,
whether or not such amount is used directly by such Borrower and (iv) the Loans
made hereunder are for the exclusive and indivisible benefit of the Borrower as
though, for purposes of this Agreement, the Borrowers constituted a single
entity.]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 49

 

 



EXECUTION 

IN WITNESS WHEREOF, this Loan and Security Agreement has been duly executed as
of the day and year first above written.

 

  BORROWERS:       GREENWOOD HALL, INC.         By: /s/ John Hall   Name: John
R. Hall   Title: Chief Executive Officer       PCS LINK, INC.         By: /s/
John Hall   Name: John R. Hall   Title: Chief Executive Officer       LENDER:  
    MORIAH EDUCATION MANAGEMENT LLC         By:     Name:   Title:

 

[SIGNATURE PAGE - LOAN AND SECURITY AGREEMENT]

 

 

 

 

Exhibit 2.4

 

Use of Proceeds – Payment of Indebtedness

 

 

Opus Bank      Payoff Amount  $1,200,000.00  California United Bank      Payoff
Amount  $175,000.00  Colgan Financial Group, Inc.      Partial Payoff 
$150,000.00  John R. Hall      Repayment of Loan  $56,925 

 

 

 

 

Exhibit 6.14

 

Payment of Existing Subordinated Debt

 

Creditor 

Amount to be

remitted

  Redwood Fund LP  $187,256.53  Colgan Financial Group, Inc.  $150,000 
FirstFire Global Opportunities Fund, LLC  $305,000 

 

 

 

 

Exhibit 9.18(a) and (b)

 

Minimum Gross Revenues and Minimum EBDTA

 

[ATTACHED]

 

 

